                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

 James N. Bryant, III,                  ) Civil Action No. 1:13-2665-BHH
                                        )
                            Petitioner, )
                   vs.                  )
                                        )        Opinion and Order
 Bryan P. Stirling, Commissioner,       )
 South Carolina Department of           )
 Corrections; Warden, Kirkland          )
 Correctional Institution,              )
                                        )
                         Respondents. )


      Petitioner, James N. Bryant (“Petitioner”), represented by counsel and under a

sentence of death, seeks habeas corpus relief pursuant to 28 U.S.C. § 2254. This action

is before the Court on Petitioner’s amended petition for writ of habeas corpus and

Respondents’ motion for summary judgment. (ECF Nos. 65 and 73.) In accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c), D.S.C., this matter was

referred to United States Magistrate Judge Shiva V. Hodges, for pre-trial proceedings and

a Report and Recommendation (“Report”). On July 26, 2018, Judge Hodges issued a

Report recommending that Respondents’ motion for summary judgment be granted and

the amended petition for writ of habeas corpus be denied and dismissed with prejudice.

(ECF No. 86.)

      Petitioner filed objections on August 29, 2018 (ECF No. 89), and Respondents

replied on September 12, 2018 (ECF No. 90). The Report sets forth the relevant factual

and procedural background (ECF No. 86 at 4-14), which the Court incorporates herein




                                           1
without recitation.1 For the reasons set forth herein, the Court overrules Petitioner’s

objections with respect to Grounds Four through Nine of the amended petition, ACCEPTS

the Magistrate Judge’s Report as to Grounds Four through Nine, sustains Petitioner’s

objections with respect to Grounds One and Two of the amended petition, and REJECTS

the Report as to Grounds One and Two. (ECF No. 86.) Therefore, the Court GRANTS

Respondents’ motion for summary judgment as to Grounds Four through Nine, and

DENIES the motion as to Grounds One and Two. (ECF No. 73.) Consequently, the Court

GRANTS Petitioner’s amended petition for writ of habeas corpus as to Grounds One and

Two. (ECF No. 65.)

                                       I. LEGAL STANDARD

        A. The Magistrate Judge’s Report and Recommendation

        The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of those portions of the Report

to which specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1). However, the Court need not conduct a de novo

review when a party makes only “general and conclusory objections that do not direct the

court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of a timely filed,



1
  As always, the Court says only what is necessary to address Petitioner’s objections against the already
meaningful backdrop of the Magistrate Judge’s thorough Report; exhaustive recitation of law and fact exist
there.

                                                    2
specific objection, the Magistrate Judge’s conclusions are reviewed only for clear error.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       B. Summary Judgment Standard

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law.” Fed. R. Civ. P. 56(c). It is well established that summary judgment

should be granted “only when it is clear that there is no dispute concerning either the facts

of the controversy or the inferences to be drawn from those facts.” Pulliam Inv. Co. v.

Cameo Properties, 810 F.2d 1282, 1286 (4th Cir. 1987).

       The party moving for summary judgment has the burden of showing the absence

of a genuine issue of material fact, and the Court must view the evidence before it and

the inferences to be drawn therefrom in the light most favorable to the nonmoving party.

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962). When a respondent is the

moving party and the petitioner has the ultimate burden of proof on an issue, the

respondent must identify the parts of the record that demonstrate the petitioner lacks

sufficient evidence. The nonmoving party must then go beyond the pleadings and

designate specific facts showing that there is a genuine issue for trial. Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986); see Fed. R. Civ. P. 56(c).

       A party “cannot create a genuine issue of material fact through mere speculation

or the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th

Cir. 1985). Therefore, “[m]ere unsupported speculation . . . is not enough to defeat a

summary judgment motion.” At Ennis v. National Ass’n of Bus. & Educ. Radio, Inc., 53



                                             3
F.3d 55, 62 (4th Cir. 1995).

       C. Section 2254 Standard

       Because Petitioner filed the petition after the effective date of the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), his claims are governed by 28 U.S.C.

§ 2254(d), as amended. Lindh v. Murphy, 521 U.S. 320 (1997). Section 2254 “sets

several limits on the power of a federal court to grant an application for a writ of habeas

corpus on behalf of a state prisoner.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). For

instance, § 2254 authorizes review of only those applications asserting a prisoner is in

custody in violation of the Constitution or federal law and only when, except in certain

circumstances, the prisoner has exhausted remedies provided by the State. Id.

       When a § 2254 petition includes a claim that has been adjudicated on the merits

in a State court proceeding, § 2254 provides that the application shall not be granted with

respect to that claim, unless the State court’s adjudication of the claim:

       (1)    resulted in a decision that was contrary to, or involved an unreasonable
              application of, clearly established federal law, as determined by the
              Supreme Court of the United States; or

       (2)    resulted in a decision that was based on an unreasonable determination of
              the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). “This is a ‘difficult to meet,’ and ‘highly deferential standard for

evaluating state-court rulings, which demands that state-court decisions be given the

benefit of the doubt.’” Pinholster, 563 U.S. at 181 (internal citations omitted) (quoting

Harrington v. Richter, 562 U.S. 86, 102 (2011); Woodford v. Visciotti, 537 U.S. 19, 24

(2002) (per curiam)).

       The Fourth Circuit Court of Appeals recently explained proper application of these

standards as follows:

                                              4
      Under § 2254(d)(1), such a decision is “contrary to” Supreme Court
      precedent “if the state court applied a rule that contradicts the governing
      law set forth in” Supreme Court cases, or “confronted a set of facts that are
      materially indistinguishable from a Supreme Court decision and
      nevertheless arrive[d] at a result different from [that] precedent.” Williams v.
      Taylor, 529 U.S. 362, 405–06, 120 S. Ct. 1495, 146 L.Ed.2d 389 (2000). A
      decision is an “unreasonable application” of clearly established Supreme
      Court precedent if the PCR court “correctly identified the governing legal
      rule but applied it unreasonably to the facts of a particular prisoner’s case.”
      Id. at 407–08, 120 S. Ct. 1495. “In order for a federal court to find a state
      court’s application of Supreme Court precedent unreasonable, the state
      court’s decision must have been more than incorrect or erroneous. The
      state court’s application must have been objectively unreasonable.”
      Wiggins, 539 U.S. at 520–21, 123 S. Ct. 2527 (internal citation and
      quotation marks omitted); see also Harrington v. Richter, 562 U.S. 86, 103,
      131 S. Ct. 770, 178 L.Ed.2d 624 (2011) (“[A] state prisoner must show that
      the state court’s ruling on the claim being presented in federal court was so
      lacking in justification that there was an error well understood and
      comprehended in existing law beyond any possibility for fairminded
      disagreement.”).

      Alternatively, a state prisoner may be granted relief pursuant to § 2254(d)(2)
      if the PCR court[’s] decision[] was based on a factual determination
      “sufficiently against the weight of the evidence that it is objectively
      unreasonable.” Winston v. Kelly, 592 F.3d 535, 554 (4th Cir. 2010). As with
      legal conclusions, “for a state court’s factual determination to be
      unreasonable under § 2254(d)(2), it must be more than merely incorrect or
      erroneous.” Id. (internal citation omitted).

Williams v. Stirling, 914 F.3d 302, 311–12 (4th Cir. 2019), as amended (Feb. 5, 2019)

(modifications omitted).

      D. Ineffective Assistance of Counsel

      The Sixth Amendment to the United States Constitution provides that “[i]n all

criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of

Counsel for his defence.” U.S. Const. amend. VI. The United States Supreme Court has

held that this right is violated when counsel retained by, or appointed to, a criminal

defendant fails to provide adequate or effective legal assistance. See Strickland v.

Washington, 466 U.S. 668, 686 (1984). Strickland established a two-prong test for a claim

                                             5
of ineffective assistance of counsel in violation of the Sixth Amendment, under which the

criminal defendant must show deficient performance and resulting prejudice. Id. at 687.

“The performance prong of Strickland requires a defendant to show ‘that counsel’s

representation fell below an objective standard of reasonableness.’” Lafler v. Cooper, 566

U.S. 156, 163 (2012) (quoting Hill v. Lockhart, 474 U.S. 52, 57 (1985)). “[C]ounsel should

be ‘strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment,’” and courts should

indulge in a “‘strong presumption that counsel’s conduct fell within the wide range of

reasonable professional assistance.’” Burt v. Titlow, 134 S. Ct. 10, 17 (2013)

(modifications omitted) (quoting Strickland, 466 U.S. at 689–90). “To establish Strickland

prejudice a defendant must ‘show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.’”

Lafler, 566 U.S. at 163 (quoting Strickland, 466 U.S. at 694).

      The standard for an ineffective assistance claim under Strickland in the first

instance is already “a most deferential one,” and “‘[s]urmounting Strickland’s high bar is

never an easy task.’” Harrington v. Richter, 562 U.S. 86, 105 (2011) (quoting Padilla v.

Kentucky, 559 U.S. 356, 371 (2010)). “Establishing that a state court’s application of

Strickland was unreasonable under § 2254(d) is all the more difficult,” because the

“standards created by Strickland and § 2254(d) are both ‘highly deferential,’ and when

the two apply in tandem, review is ‘doubly’ so.” Id. (internal citations omitted) (quoting

Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)); Lindh, 521 U.S. at 333 n.7; Strickland,

466 U.S. at 689). “When § 2254(d) applies, the question is not whether counsel’s actions

were reasonable. . . . [but] whether there is any reasonable argument that counsel



                                            6
satisfied Strickland’s deferential standard.” Richter, 562 U.S. at 105.

       E. Procedural Default

       A petitioner’s failure to raise in State court a claim asserted in his § 2254 petition

“implicates the requirements in habeas of exhaustion and procedural default.” Gray v.

Netherland, 518 U.S. 152, 161 (1996). “The habeas statute generally requires a state

prisoner to exhaust state remedies before filing a habeas petition in federal court.”

Woodford v. Ngo, 548 U.S. 81, 92 (2006). Thus, “[a] state prisoner is generally barred

from obtaining federal habeas relief unless the prisoner has properly presented his or her

claims through one ‘complete round of the State’s established appellate review process.’”

Id. (quoting O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)). In a similar vein, “a habeas

petitioner who has failed to meet the State’s procedural requirements for presenting his

federal claims has deprived the state courts of an opportunity to address those claims in

the first instance” and has procedurally defaulted those claims. Coleman v. Thompson,

501 U.S. 722, 732 (1991).

       Absent an exception, a federal court will not entertain a procedurally defaulted

claim, so long as the State procedural requirement barring the State court’s review is

adequate to support the judgment and independent of federal law. See Martinez v. Ryan,

566 U.S. 1, 9–10 (2012); Walker v. Martin, 562 U.S. 307, 315–16 (2011); Beard v. Kindler,

558 U.S. 53, 55 (2009). “Thus, if state-court remedies are no longer available because

the prisoner failed to comply with the deadline for seeking state-court review or for taking

an appeal, those remedies are technically exhausted, but exhaustion in this sense does

not automatically entitle the habeas petitioner to litigate his or her claims in federal court.”

Woodford, 548 U.S. at 93 (internal citation omitted). Rather, “if the petitioner procedurally



                                               7
defaulted those claims, the prisoner generally is barred from asserting those claims in a

federal habeas proceeding.” Id. (citing Gray, 518 U.S. at 162; Coleman, 501 U.S. at 744-

51).

       However, “[t]he doctrine barring procedurally defaulted claims from being heard is

not without exceptions. A prisoner may obtain federal review of a defaulted claim by

showing cause for the default and prejudice from a violation of federal law.” Martinez, 566

U.S. at 10 (citing Coleman, 501 U.S. at 750). “In Coleman, . . . the Supreme Court held

that . . . a federal habeas ‘petitioner cannot claim constitutionally ineffective assistance of

counsel in [State post-conviction] proceedings to establish cause.’” Fowler v. Joyner, 753

F.3d 446, 460 (4th Cir. 2014) (quoting Coleman, 501 U.S. at 752). Subsequently, in

Martinez, the Supreme Court recognized a “narrow exception” to the rule stated in

Coleman and held that, in certain situations, “[i]nadequate assistance of counsel at initial-

review collateral proceedings may establish cause for a prisoner’s procedural default of

a claim of ineffective assistance at trial.” Martinez, 566 U.S. at 9. The Fourth Circuit has

summarized the exception recognized in Martinez:

       [A] federal habeas petitioner who seeks to raise an otherwise procedurally
       defaulted claim of ineffective-assistance-of-trial-counsel before the federal
       court may do so only if: (1) the ineffective-assistance-of-trial-counsel claim
       is a substantial one; (2) the “cause” for default “consists of there being no
       counsel or only ineffective counsel during the state collateral review
       proceeding;” (3) “the state collateral review proceeding was the initial review
       proceeding in respect to the ineffective-assistance-of-trial-counsel claim;”
       and (4) state law “requires that an ineffective-assistance-of-trial-counsel
       claim be raised in an initial-review collateral proceeding.”

Fowler, 753 F.3d at 461 (internal modifications omitted) (quoting Trevino v. Thaler, 569

U.S. 413, 423 (2013)).

       In the alternative to showing cause and prejudice, a petitioner may attempt to



                                              8
demonstrate a miscarriage of justice, e.g., actual innocence (see Bousley v. United

States, 523 U.S. 614, 623 (1998) (stating that a petitioner’s claim may be reviewable

despite procedural default if he can establish that the constitutional error at issue “has

probably resulted in the conviction of one who is actually innocent” (internal quotation

marks and citation omitted)); see also Schlup v. Delo, 513 U.S. 298, 327–28 (1995)), or

abandonment by counsel (see Maples v. Thomas, 565 U.S. 266, 283 (2012) (inquiring

“whether [the petitioner] ha[d] shown that his attorneys of record abandoned him, thereby

supplying the extraordinary circumstances beyond his control, necessary to lift the state

procedural bar to his federal petition” (internal quotation marks and citations omitted)).

                                      DISCUSSION

       Petitioner filed timely objections to the Magistrate Judge’s Report on August 29,

2018. (ECF No. 89.) In his objections, Petitioner challenges the Magistrate Judge’s

reasoning and conclusions on Grounds One, Two, Four, Five, Six, Seven, Eight, and Nine

from his amended petition. He has expressly abandoned his Third and Tenth Grounds for

relief, and those claims are not addressed herein. (See Resp. to Mot. for Summ. J., ECF

No. 78 at 16, 66; Obj., ECF No. 89 at 4, 21.) Petitioner concedes that the ineffective

assistance of trial counsel claims he raises in Grounds Five, Seven, and Nine are subject

to procedural default, as those claims were not previously raised to and ruled upon by the

State court that adjudicated his initial post-conviction review petition (“PCR Court”). (ECF

No. 78 at 35, 46, 65.) Accordingly, the Court will confine its analysis of the procedurally

defaulted claims to the question whether Petitioner has made a sufficient showing to

overcome the procedural bar pursuant to Martinez v. Ryan, 566 U.S. 1 (2012).




                                             9
       A. Ground One

       In Ground One, Petitioner alleges he was denied his right to a fair trial before an

impartial jury under the Sixth, Eighth, and Fourteenth Amendments to the U.S.

Constitution when he was convicted and sentenced to death by a hearing-impaired juror

who did not hear portions of the trial testimony. (ECF No. 65 at 7.) After extensive

recitation of the trial record pertaining to concerns about Juror 342’s hearing deficiency

and qualification to sit on the jury, the Magistrate Judge concluded that the PCR Court’s

denial of this claim was not based on unreasonable factual findings, nor was it contrary

to, or did it reflect an unreasonable application of, federal law. (ECF No. 86 at 23–46.)

       Petitioner argues that the evidence presented to the PCR Court about Juror 342’s

hearing impairment introduced facts that were unknown to the trial court at the time of

trial and illustrated just how incapacitated Juror 342 really was. Specifically, Petitioner

points to the PCR testimony of Juror 342’s husband, stating that he “provided additional

information about her inability to hear.” (ECF No. 89 at 2 (citing ECF No. 69-12 at 38-40).)

Petitioner objects to the Magistrate Judge’s finding that Petitioner failed to demonstrate

by clear and convincing evidence that the PCR Court’s factual findings were

unreasonable in light of the record. Petitioner argues that Juror 342 simply was not

qualified to sit on Petitioner’s jury, and, particularly in light of the “heightened reliability

requirements of capital cases,” that her participation violated his right to an impartial jury.

(See ECF No. 89 at 2-3 (citing Zant v. Stephens, 462 U.S. 862 (1983); Woodson v. North

Carolina, 428 U.S. 280 (1976); Thompson v. Oklahoma, 487 U.S. 815, 856 (1988)

(“Under the Eighth Amendment, the death penalty has been treated differently from all

other punishments”).)



                                              10
       At the outset, the Court would note the extraordinary level of care and diligence

exemplified by the Magistrate Judge throughout her exhaustive and well-reasoned

Report. Nonetheless, after careful consideration, the Court sustains Petitioner’s objection

and rejects the Report’s conclusions and recommendation as to Ground One.

               1. Concerns About Juror 342’s Hearing Impairment at Trial

       The concerns with Juror 342’s ability to hear began in voir dire. (See ECF No. 69-

4 at 48–66.) Juror 342 answered various questions posed by the trial judge in a manner

that could indicate difficulty hearing, inter alia:

       THE COURT: . . . . If you’ll state your name for the record, please.
       [Juror 342]: Excuse me?

       ····

       Q: . . . . Did you recognize any of those potential witnesses as being related
       to you by blood or marriage or being personal or business acquaintances
       of yours?
       A: Yes, ma’am.
       Q: Who? Who is related to you by blood or marriage or who is a personal
       or a business acquaintance?
       A: Oh, I’m sorry, no, ma’am.

       ····

       Q: . . . . If you’re under oath and you’re told that you must apply the law as
       I instruct it whether you agree with it or not would you, could you do that?
       A: No, ma’am.
       Q: Okay, you would not apply the law as instructed? Is that what you’re
       saying?
       A: Ma’am?
       Q: You would not apply the law as instructed?
       A: Oh, no, I wouldn’t – answer to the best of ability, you know. I wouldn’t tell
       nothing that’s not true.

       ····

       Q: Could you, based on the facts and circumstances of the case and the
       law that I’d instruct, at that phase of the case could you find the Defendant
       either not guilty or guilty depending on the facts and you can’t guess which

                                               11
      now ---
      A: Yeah.
      Q: --- but could, could you, based on the facts and circumstances and the
      law instructed, could you find the Defendant either guilty or not guilty?
      A: Guilty.
      Q: Okay, you’re saying guilty. I’m not asking you to guess which one
      because you don’t know the facts of the case.
      A: No.
      Q: I’m just saying could you find them either guilty or not guilty depending
      on the facts, one or the other could you find that?
      A: What you [sic] saying regardless if I hear the facts or not?
      Q: No, I’m saying, I’m asking you after you’ve heard the facts, but you don’t
      know what they are now, can you then make a determination that he’s either
      guilty or not guilty? That’s after you’ve heard the facts.
      A: No, ma’am.
      Q: Could you do that?
      A: No, ma’am.
      Q: You couldn’t say that he was guilty or not guilty?
      A: I could say not guilty until I hear it, yes.
      Q: Right, you’re right. They’re presumed innocent, they’re presumed not
      guilty till you hear, but what I’m asking you is at the guilt phase you and your
      fellow jurors have to decide if the State met their burden of proof. If the State
      did not meet its burden of proof you would have to find the Defendant not
      guilty. Could you do that?
      A: Yes, ma’am.

      ····

      Q: Okay, if you are chosen to serve as a juror in this case you will be housed
      in a motel during the course of the trial. It may be up to ten days. I don’t
      anticipate it’ll be that long, but I’ll have you pack for ten days. Except for the
      personal inconvenience that this would pose would this pose any serious
      danger to the health or well-being of yourself or those dependent upon you?
      A: Yes, ma’am.
      Q: It would? Would it pose a serious danger to the health or well-being of
      you or someone who is dependent on you if you were in a motel?
      A: No, ma’am.
      Q: It won’t?
      A: No.
      Q: Okay, now, you’ve answered me both ways and I need to clarify this like
      I’ve done on some of these others.
      A: I understand what you’re saying.

(Id. at 49, 52, 53, 56–58, 60.) However, these and other lapses in communication that

occurred during the trial judge’s questioning of Juror 342 could have simply resulted from

                                             12
Juror 342’s failure to understand the trial judge’s meaning, from poorly worded questions,

or from other sources of confusion.

        Next, the solicitor questioned Juror 342 about her responses on the questionnaire:

        Q: Okay, all right, and I notice that in the last question there about whether
        you had a mental or physical condition that might make you unable to serve
        you said that you had a hearing problem with your right ear.
        A: Yes, sir; yes.
        Q: And I notice a couple of times when the Judge was talking to you[,] you
        kind of put your hand up there.
        A: Yeah, so I can focus.
        Q: All right, and can you tell us – can you hear at all out of that ear?
        A: Yeah, I can hear.
        Q: Okay, can you hear me okay when I’m talking?
        A: Yes, sir.

(Id. at 62-63.) At the conclusion of her voir dire, both the solicitor and trial counsel2 found

Juror 342 to be qualified. (Id. at 67.) The trial judge then informed Juror 342 that she had

been qualified to serve in a death penalty case, and needed to return to the courthouse

the following Monday at ten o’clock with a bag packed for ten days. (Id.)

        The jury was selected on Monday, October 4, 2004. (Id. at 119, 146–53, 167, 174.)

Following the jury being sworn, the trial judge provided a number of general instructions,

including the following:

        Another important hand signal, because you are the judge of the facts of
        the case, is this, and this means ‘Judge, I cannot hear or I cannot see.’ I’ll
        figure out which one it is and I’ll make sure that that witness speaks up or
        that attorney speaks up or I speak up or that that document or photograph
        or exhibit is better displayed to you, the jury.

(Id. at 183–84.) After the parties made opening statements and seven of the State’s

witnesses testified, the trial judge sua sponte questioned the jury, and specifically Juror



2
 Except where expressly noted, the Court uses the term “trial counsel” to refer Petitioner’s lead defense
counsel at the underlying trial. Where the Court refers to Petitioner’s assistant defense counsel, it is so
noted.

                                                   13
342, about whether they could hear properly:

      THE COURT: While we wait on [the next witness] to come, let me ask you
      is every member of the jury able to hear? If you are able to hear just raise
      your hand for me. I need to be sure that everybody is able to hear. All right,
      let me ask you once again, is every member of the jury panel able to hear?
      Is every member of the jury able to hear? All right, I’m getting an indication
      that one juror is unable to hear; is that correct? Are you having difficulty
      hearing? You are?
      [Juror 342]: Yes.
      THE COURT: Have you been having difficulty hearing throughout this trial?
      [Juror 342]: Long as I’m looking, you know, facing you I can read your lips
      and understand what you’re saying.
      THE COURT: All right, so, you really have to read lips to understand?
      [Juror 342]: Yes, ma’am.
      THE COURT: Because there’s been plenty of times that they have turned
      away. Have you heard all of the evidence and testimony in this trial?
      [Juror 342]: I heard.
      THE COURT: Okay, I don’t mean to put you on the spot because we will
      work with you. I just want to make sure you haven’t missed anything thus
      far. Have you heard?
      [Juror 342]: Yes, ma’am.
      THE COURT: You can, okay. All right, we need to be very mindful then that
      she is actually reading lips. That’s assisting her. So, we’ll have to be – have
      our witnesses actually looking that direction and facing. If at any time you
      don’t understand or can’t hear you need to let us know. Do you understand
      that?
      [Juror 342]: Yes, ma’am.

(ECF No. 69-5 at 86–87 (emphasis added).)

      At the end of the first day of trial, the trial judge gave additional instructions to the

jury, and specifically told Juror 342 that she would be escorted to get her clothes packed

for ten days, because she had not packed clothes as instructed, though every other juror

was packed for ten days. (Id. at 97–100.) Upon dismissing the jury for the evening, the

trial judge openly expressed her concerns about Juror 342 to government and defense

counsel:

      THE COURT: All right, I want you to know that I’ve got some concerns about
      the one juror who is lip reading. I want to be sure – I have concerns that it
      was not brought to light that she really needed to lip read when we were

                                             14
       doing the individual voir dire. She indicated she had a hearing problem but
       said it was taken care of, that she, in fact, could hear, but now I’m
       understanding that she, in fact, lip reads. Now, that would not preclude her
       from serving. My concern is it hasn’t come to our attention until recently and
       I’ve asked her about whether she has missed anything, but I’m going to be
       very mindful of that and ask that you all be very mindful of that as well. In
       other words, when you’re asking questions sometimes you’re going to have
       to be looking over at that jury.
                I’m going to periodically make sure that all are able to hear and watch
       that situation as best I can. I’m also going to hear from the SLED agents
       and those to see if there is – if they get any indication that she’s really having
       difficulty even lip reading, and then if that is the case then we will address
       that. Hopefully that will not be the case and simply being aware of it and
       looking towards her and making sure that she’s able to hear everything will
       work and that will be sufficient. I just wanted to raise that issue because I
       want to let you know that when they went to pick her up there was a couple
       of things. She didn’t hear me say that she was to pack her bags for ten days.
       So, she did not pack her bags for ten days. So, she missed that, although
       she did hear to be here today and to be here at ten o’clock, and she did
       come, but she came with, I think, an aunt and a niece and without bags
       packed. So, she is going to have to be taken to get her bags packed. So,
       we’ve got to watch this situation pretty closely. Be aware that I’m aware of
       it. Anything that I hear that is reported through this court you will become,
       you will be made aware of it immediately if I think it’s a concern about her
       ability to serve. We’re going to try to adapt as much as we can to be sure
       that she’s able to.

(Id. at 100–02 (emphasis added).)

       During the next day of trial, October 5, 2004, the continuation of the guilt phase,

the trial judge again questioned the jurors about their ability to hear:

       THE COURT: . . . . I have been told that lunch has arrived and ladies and
       gentlemen of the jury, I will allow you to go back to the jury room at this time
       with a reminder please do not discuss the case. Before I send you back I’m
       going to ask you one more time is everybody having – are there any
       problems seeing or hearing anything? Are you having any problems? If
       you’re having any problems – let me put it this way, if you’re not having any
       problems seeing or hearing raise your hand.
              All right, all right, now, ma’am, you delayed. Can you hear, are you
       able to hear?
       [Juror 342]: (Indicates affirmatively.) Yeah.
       THE COURT: Have you been able to hear all of the testimony?
       [Juror 342]: I heard them all.



                                              15
(ECF No. 69-6 at 4–5 (emphasis added).) The State concluded its guilt-phase evidence

later that day. (Id. at 74.) The Defense did not present any guilt-phase evidence. (Id. at

85–86.) The jury began deliberating at 4:53 p.m., and returned a guilty verdict at 5:40

p.m. (Id. at 123–25.)

          The sentencing phase began on Thursday, October 7, 2004, following a twenty-

four-hour statutory waiting period.3 (ECF No. 69-6 at 126–31.) On Friday, October 8,

2004, the trial judge briefly interrupted the sentencing-phase proceedings and interjected

the following exercise to test whether the jurors were hearing properly:

          THE COURT: While [the next witness] is coming forward let me ask is
          everybody able to hear? Everybody able to hear me? All right, if you’re able
          to hear me raise your hand. All right.
          [The witness is seated by the clerk of court.]
          THE COURT: All right, ma’am, thank you. Please be seated. If you have, if
          you’re in the jury box and you have on a yellow shirt would you stand up.
          You might need to look at your shirt to decide. Would you stand up if you
          have on a yellow shirt. I’m not picking on you, just whoever has on a yellow
          shirt stand up.
                  All right, if you have, happen to have on a green shirt or you have
          green in it would you stand up. I know this seems unusual, but bear with
          me. Thank you. You can, you can be seated. If you have on a blue shirt
          would you stand up? If you have on a blue shirt. You might want to look at
          your shirt, but if you have on a blue shirt would you stand up? All right, thank
          you. We’ll continue.

(ECF No. 69-8 at 100.) The solicitor subsequently moved to have Juror 342 excused from

the jury due to his belief that she was not hearing all the testimony:

          [Solicitor]: . . . . Your Honor, the final thing I would like to bring up is that I
          would move at this time to excuse Juror 342[.] I don’t think – I think she’s
          following part of the trial testimony. I don’t think she’s catching all of it. Your
          Honor had gone through an exercise to test her hearing ability at one point
          and she did not stand up when you asked about the blue blouse until the, I
          think the juror beside her to her left ---
          THE COURT: I, I don’t know. I watched that carefully.
          [Solicitor]: --- was trying to help her, nudged her.
          THE COURT: It looked like she was starting to stand up when the juror was

3
    See S.C. Code Ann. § 16-3-20(B).

                                                  16
      nudging. So, it was really hard to gauge. I’ll tell you what I will do. I will do
      another similar test and I know that seemed real odd and I’m glad that
      you’ve mentioned it. I did do a test. I have been watching her and I just want
      to be assured that she’s able to hear. I will do it again tomorrow, and
      hopefully we’ll have nobody, hopefully she’ll be sitting by someone else and
      nobody nudging and I’ll try that once again. I have been asking about it. I
      have asked the SLED agents who have been watching, who have been
      seeing them in the evenings, too, whether she’s able to hear and they’ve
      indicated that they thought she could, but I have had my concerns and that’s
      the reason that I had that unusual request of the jurors that if you have on
      a yellow shirt stand or a blue shirt and it was exactly that reason, to test her,
      and I am unsure whether she was beginning to stand when she was nudged
      or whether she was nudged to stand. I think the appropriate thing to do is
      try it again, and I certainly note your motion and we’ll take it up, remind me
      tomorrow and we’ll take it up again tomorrow depending on the results that
      we get.

(ECF No. 69-8 at 250–51 (emphasis added).)

      The trial judge, prompted by the solicitor, tested the jurors’ hearing in a similar

manner the following day, Saturday, October 9, 2004:

      [Solicitor]: And, Your Honor, the only other item the State would wish to
      bring up at this time would pertain to the juror since we’re running towards
      the end of this trial, Juror 342, [] I still continue to be concerned about her
      apparent deafness and inability to follow all the testimony.
      THE COURT: All right, and what I said I would do in that regard is that I
      would call them out and I’m going to have to go through a type of a test as
      I did yesterday either with the color of their shirt or pants or the color of their
      hair, something creative to try to see whether she’s able to hear because
      there have been some things that have brought or cause the Court some
      concern, times when it looks like maybe she’s, she’s not watching back and
      forth and she’s not able to hear.

      ····

      THE COURT: . . . . We’re going to do an exercise once again today. So
      listen very carefully as I ask you these questions. If there are any gentlemen
      with green shirts on would you stand?
      (Complies with request.)
      THE COURT: Very good, you may be seated.
      (Complies with request.)
      THE COURT: You have some green in your shirt. All right, very good.
      THE COURT: If we have any ladies who are wearing skirts or dresses would
      you please stand.

                                              17
       (Complies with request.)
       THE COURT: And we do have several and you look very nice I might add.
       Please be seated.
       (Complies with request.)
       THE COURT: All right, not to say that the women in the slacks don’t look
       very nice. You do as well. Let me make that clear. All right, now, I think I
       see some – everyone in blue please stand.
       (Complies with request.)
       THE COURT: All right, you may be seated.
       (Complies with request.)
       THE COURT: All right, ladies and gentlemen, I’m going to send you back to
       the jury room for just a moment. We will have you out in the very near future.
       You may go back at this time. Do not discuss the case.
       (Whereupon, the following takes place outside the presence of the jury.)
       THE COURT: Juror Number 342, I need to see – well, first of all let me note
       on the record that she responded to when I asked about the ladies who
       were wearing skirts or dresses. She got up for that and she responded to
       that and it looked like without any nudging or coaxing at all. I was watching
       for that very carefully. What she didn’t respond to was my next question
       about blue. She’s in a navy blue [sic]. It’s dark. She may consider it black,
       but it’s blue. I don’t know whether she didn’t answer because, and
       unfortunately she wasn’t in a bright blue color, but she didn’t answer
       because she believe[s] she’s in black or she didn’t answer because she
       didn’t hear me.

(ECF No. 69-9 at 64–65, 66–68 (emphasis added).) After further discussion with counsel,

it was agreed that the trial judge would attempt to make contact with Juror 342’s doctor,

or clinic, or wherever she went for medical treatment pertaining to her hearing deficit. (Id.

at 68.) Petitioner’s trial counsel suggested that Juror 342 had failed to respond to the trial

judge’s direction to stand if wearing blue because she was confused by the fact that,

although her garment was blue, it had polka dots on it. (Id. at 69.) The trial judge again

suggested that it could be because she considered it black, and many people have

difficulty differentiating between navy blue and black. (Id.) Trial counsel stated, “I’m

satisfied with what you did. I just think she was a little confused with the blue and the

polka dots.” (Id. at 70.)

       The trial judge then indicated the way forward:

                                             18
      THE COURT: It’s so important. It’s so important for both the State and the
      Defendant that she’s heard everything.
      [Trial Counsel]: I understand.
      THE COURT: We’ll simply inquire who her doctor is and then I’m going to
      ask her, too has she heard all of the evidence and testimony. It’s kind of
      hard to know if you’ve missed something. She’s heard what she’s heard.
      [Trial Counsel]: Right.
      THE COURT: But I’ll just ask her if there is [sic] any times that maybe she’s
      turned away and she’s missed some of the evidence and testimony. That’s
      all I know to do.
      [Solicitor]: Your Honor, I don’t think there’s any way to establish with
      absolute certainty how much she’s hearing, and I would suggest just ---
      THE COURT: We’ll do both.
      [Solicitor]: --- that all that’s gone on, that just out of an abundance of caution
      we’ve got two alternates that are here. Nobody’s indicated any sickness or
      injury or any reason we would need to use those alternates for somebody
      else. That’s why they’re here, and ---
      THE COURT: If she has heard everything and she doesn’t have a hearing
      problem I just – I don’t want to take her off.

(Id. at 70–71 (emphasis added).) Whereupon, Juror 342 was summoned back into the

courtroom on her own and the trial judge engaged in the following colloquy:

      THE COURT: Ma’am, first of all let me tell you[,] you have done nothing
      wrong. I simply want to ask you some questions and it is about your hearing
      because we had addressed that somewhat in your individual voir dire and
      you said that you had some hearing problems. Have you had any difficulty
      in hearing what has happened – let me ask it this way have you turned away
      and then found yourself just catching the end of some testimony or not
      hearing all of it?
      [Juror 342]: Yes, ma’am.
      THE COURT: You have?
      [Juror 342]: Yes, ma’am.
      THE COURT: So, you have missed some of the evidence and testimony?
      [Juror 342]: No, ma’am, I heard it, but it’s more like when I – after I heard
      the testimony I turned my head, you know, concentrate on it.
      THE COURT: Okay, now, listen carefully to this question. Have you found
      yourself maybe turning away and looking and missing part of a question or
      part of an answer because you didn’t, you didn’t turn your head fast
      enough?
      [Juror 342]: Yes, ma’am.

(Id. at 72 (emphasis added).) The trial judge then asked if the parties had any further

questions, and after being prompted by the defense, asked Juror 342 if she considered

                                             19
her dress to be blue—Juror 342 stated, “Yes, ma’am.” (Id. at 72–73.) After a bench

conference, the trial judge proceeded with the following:

       THE COURT: Here’s something that I – let me, let me ask you, you have
       been through one phase of this trial and that is the guilt phase of this trial.
       Now, did you hear all of the evidence and testimony in that phase?
       [Juror 342]: Yes, ma’am.
       THE COURT: Did you ever catch yourself missing part of a question or an
       answer in that phase of the trial?
       [Juror 342]: Just at one point I thought I missed a little of it but I didn’t. I
       thought about it and I haven’t missed it.
       THE COURT: So, you didn’t miss anything?
       [Juror 342]: No, ma’am.
       THE COURT: All right, all right, now, at this point is this, is this the phase
       where you’ve found yourself turned away and have missed some when we
       started this part?
       [Juror 342]: No, ma’am.
       THE COURT: Okay, have you, in fact, turned away and missed some
       evidence and testimony at this, at this point?
       [Juror 342]: I may have missed a little of it but I didn’t miss everything.
       THE COURT: Okay, all right, so, so, you did miss some at this phase?
       [Juror 342]: Yes, ma’am.
       THE COURT: Do you believe that you missed any at the guilt phase?
       [Juror 342]: No, ma’am.
       THE COURT: Did you find yourself in that same situation where you had
       turned away and then you’ve missed some of the question being asked or
       some of the answer?
       [Juror 342]: Yes, ma’am, I may have missed concentrating, you know, just
       steady, may have missed some of it, yes, ma’am.
       THE COURT: You may have missed some testimony at the guilt phase? Is
       that what you’re saying?
       [Juror 342]: Yes, ma’am.

(Id. at 73–74.)

       In light of these questions and answers, the solicitor renewed his motion to excuse

Juror 342, arguing:

       [Solicitor]: . . . . She’s admitted to that may have missed evidence at the
       guilt and the penalty phase and she knows she’s got a blue dress on, didn’t
       stand up when Your Honor asked her that, and I think clearly she’s, she’s
       not catching everything and should be removed.
       THE COURT: All right.
       [Trial Counsel]: Your Honor, I think if you brought every juror out they would

                                             20
       say that at one point in time they’ve missed something. I mean, that’s – I
       bet you almost every juror would say, “Yeah, at one point I did miss a little
       something.” We’re sitting in this courtroom all day long, so.

(Id. at 74–75 (emphasis added).) After some argument back and forth between trial

counsel and the solicitor regarding whether Juror 342 failed to stand during the test

because she was confused, or because she did not hear the question, the trial judge

recalled Juror 342 and the following exchange transpired:

       THE COURT: Ma’am, when I was asking the jurors, when I was asking you
       all to stand up if you had on a green shirt or stand up if you had a dress on
       and you stood when I asked you if you had – to stand up if you had a dress
       on. I also asked for everyone who had on blue to stand. Did you hear that
       question?
       [Juror 342]: Yes, ma’am.
       THE COURT: You heard it? Why didn’t you stand?
       [Juror 342]: You said – asking me did I hear it? Oh, no ma’am.
       THE COURT: You didn’t hear when I asked if you have on ---
       [Juror 342]: No, ma’am.
       THE COURT: --- blue stand?
       [Juror 342]: No, ma’am.
       THE COURT: Okay, and you were looking directly at me and I was talking
       ---
       [Juror 342]: That’s why I was trying, I was trying to read your lips when
       you was like talking.

(Id. at 76–77 (emphasis added).)

       Next, the trial judge attempted to retrieve contact information from Juror 342 for

her ear, nose, and throat doctor, to see if he could shed light on the extent of her hearing

impairment. (Id. at 77–78.) The trial judge excused Juror 342 to look for the information

and stated the following on the record:

       THE COURT: Okay, I’m going to note there’s no question. She has
       indicated she just flat did not hear and I was looking directly at her and
       talking and even now she’s having difficulty hearing me and I’m raising my
       voice and there’s been a lot quieter voices than mine during the trial of this
       matter.

(Id. at 78.) After retrieving the contact information from Juror 342, the trial judge called

                                            21
counsel back into her chambers and made efforts to reach the doctor, which efforts were

unsuccessful. (Id. at 79) Upon returning from the recess, the trial judge itemized these

efforts for the record and then stated:

       THE COURT: . . . . There has been some conversation in chambers though
       about [Juror 342] and her ability to hear. There’s been some indication from
       both the State and from the Defendant that a belief that all of the jurors can
       be somewhat distracted at some time and no indication that she has not
       been able to hear the testimony. The indication has been, in fact, that she
       has been hearing most and has turned away and only missed bits, but she
       has admitted to missing some.

(Id.) The solicitor then abruptly withdrew his motion to excuse Juror 342, stating:

       [Solicitor]: Your Honor, although I did on behalf of the State express some
       concern about [Juror 342’s] hearing problems, the potential problems, in
       reflecting on this, you know, I started thinking about it and I don’t think any,
       any juror is going to have the capability of getting a hundred percent of the
       testimony. You’re going to have a mix of people that are young and old,
       some more intelligent than others. Some might have attention deficit
       problems, and I would note that even a blind juror is qualified to serve in this
       state, and they obviously are not going to be able to get the same read from
       a, from a witness that the other jurors could. So, I don’t think a hundred
       percent ability to be, you know, healthy and a hundred percent alert is a
       qualification per se to serve as a juror. I think [Juror 342] is qualified. She’s
       heard most of what was going on. It would be better if she could hear more,
       but again, I mean, I think she meets the statutory qualifications as a juror in
       your discretion. Your Honor, you have qualified her as a juror, and I’m
       satisfied at this point that she is able to follow the testimony, was able to
       properly deliberate and would withdraw my motion to have her excused as
       an alternate.
       THE COURT: All right, anything from the Defense?
       [Trial Counsel]: Yes, Your Honor, I agree one hundred percent with [the
       solicitor] and I also went over all of the ramifications one way or the other
       with my client and he is perfectly satisfied that she stays on the jury.

(Id. at 80–81.) The trial judge then confirmed, through a series of questions, that trial

counsel and the defendant, himself, were both satisfied with Juror 342 having served in

the guilt phase and continuing to serve in the penalty phase. (Id. at 81.) Whereupon, the

defense called its last mitigation witness (id. at 85–108) and the sentencing phase



                                              22
proceeded to its conclusion (id. at 183). Jury deliberations began at 3:54 p.m., and a

verdict was reached at 5:17 p.m. (Id. at 186, 188.) All jurors confirmed that their verdict

was accurately represented and Petitioner was sentenced to death. (Id. at 189–92, 194–

95.)

               2. PCR Proceedings Regarding Juror 342

       Petitioner’s PCR counsel called Juror 342’s husband (“Mr. Jones”) as a witness

during the PCR evidentiary hearing. Mr. Jones testified that he had been married to Juror

342 for thirty years and that she had been experiencing hearing problems since 1984.

(ECF No. 69-12 at 37–38.) He stated that when he and his wife go to church she likes to

sit in the back, but the preacher tells her that she cannot hear and directs her to come to

the front. (Id. at 38.) Mr. Jones further stated, “And then he would ask her to read and she

still couldn’t hear what he was saying. Till I say, he asking you to read. Then she would

stand up and read.”4 (Id.)

       Mr. Jones gave some examples of Juror 342’s difficulty hearing in commonplace

situations: “Well, we’ll be out in the yard and I’ll say, hand me that rake right over there

and she’ll be about as far as you to me and she don’t hear a thing I say. She keep

walking.” (Id. at 39.) When asked whether she would keep walking because she does not

want to hear what Mr. Jones is saying, he responded:

       A: Well, she trying to hear what I say but she don’t understand it. She just
       keep walking. And then I guess we’re in the kitchen and I – she said, I need
       so and so. I said you need this frying pan or something or this skillet, she
       keep walking just like she ain’t hear me. We’re right in the kitchen together.
       Q: You can be just a few feet apart?
       A: That’s right.
       Q: Okay. Now also you talked about sometimes that she’ll be leaving to go
       somewhere and she’ll – and she say like, honey, I’m going, or something

4
 Mr. Jones’ testimony is transcribed here as it is shown in the PCR transcript, without modification to
existing grammatical errors.

                                                  23
       like that. Tell the judge about that.
       A: Well, a lot of times she get ready to go somewhere and she’ll come back
       and say, I’m fixing to go. I said, well, I heard you, I told you okay. Then she’ll
       come back again and say the same thing again. She didn’t hear what I said
       to start with.
       Q: She didn’t hear you acknowledge her?
       A: That’s right.

(Id. at 39–40.)

       Mr. Jones testified that Juror 342 is sensitive about her hearing problem, and that

“[s]he get furious” when she is told she needs a hearing aid. (Id. at 38, 40.) He explained

that “she gets mad” because “she don’t want to be deaf, she don’t want no hearing aid

neither.” (Id. at 40–41.)

       Trial counsel also testified to their recollection of the questions surrounding Juror

342’s hearing impairment during the trial. Assistant trial counsel, who focused his

advocacy on the sentencing phase (see ECF No. 69-11 at 260–61), testified that when

Juror 342’s hearing problems were being discussed, “[he] felt a mistrial might be a good

idea.” (Id. at 250.) When asked whether the trial judged offered to grant a mistrial based

on Juror 342’s hearing difficulties, assistant trial counsel stated, “I think she did. I do not

specifically remember her stating those words, but my recollection is that if we were to

ask for it, she would grant it.” (Id. at 254.) Assistant trial counsel also described his

memory of the conversation that occurred in the trial judge’s chambers:

       . . . [lead trial counsel] was teasing, was joking around with [the trial judge],
       and he said at some point in the future she would be on the Court of Appeals
       and he would be retired. I also remember since then in chambers the judge
       trying to telephone a doctor, and that’s also when I recollect some language,
       although I don’t specifically remember hearing her say it, but some
       language about the mistrial.

(Id. at 255.) When asked whether he discussed the trial judge’s concerns about Juror

342’s hearing and the prospect of asking for a mistrial with lead trial counsel, assistant

                                              24
trial counsel stated:

       A: I don’t specifically recall any conversations with [lead trial counsel]. I’m
       sure there probably was some.
       Q: But you can’t recall?
       A: No, I left – I left that up to him.
       Q: There was no doubt in your mind that this juror had hearing problems,
       right?
       A: She had a hearing problem, yes.

(Id. at 257.) Assistant trial counsel later reaffirmed that lead trial counsel was primarily

handling the Juror 342 issue, and he deferred to lead trial counsel on whether or not to

seek a mistrial. (See ECF No. 69-12 at 18–19.)

       Lead trial counsel testified that the trial judge noticed Juror 342’s hearing problem

first and called it to the parties’ attention, but that “we all noticed it.” (Id. at 49.) He stated

that once Juror 342 indicated she relied upon lip reading as a way to try to understand

what somebody was saying, he thought the trial judge should have removed her from the

jury. (Id.) Trial counsel further testified that, after the trial, he thought more about Juror

342’s hearing impairment and wondered how she could have effectively participated in

deliberations, given the context of group discussion around a table. (Id. at 49–50.) Based

on counsel’s conversations with the trial judge, and in light of the judge’s persistent

questioning of Juror 342, trial counsel believed the judge was going to order a mistrial

and he was surprised when she did not. (Id. at 50–51.)

       On cross-examination, trial counsel testified that he should have made a motion

for mistrial and that “there’s no doubt [Juror 342] did not belong on that jury.” (Id. at 90.)

He asserted that the trial judge told the defense that she would grant a mistrial if they

requested one. (Id. at 91.) When pressed to explain why he affirmatively argued to retain

Juror 342 if he was offered a mistrial, trial counsel admitted that Juror 342’s race, as the



                                                25
only black juror, played a role: “I’m saying the reason was is [sic] because if that were a

white woman there’s no doubt I probably would have – I would have done it differently,

but at least we got one black on the jury.” (Id. at 97.) Trial counsel further stated, “in

hindsight,” that no one had appropriately considered how Juror 342’s hearing difficulties

would impair her ability to deliberate, but had it “dawned on [him],” he would have brought

it to the trial judge’s attention. (Id.)

       The solicitor also testified at the PCR evidentiary hearing regarding his recollection

of Juror 342’s hearing impairment at trial. When asked whether the trial judge discussed

a mistrial, the solicitor stated:

       A: Well, it was an ongoing thing that led up to that with the – this person’s
       hearing loss and the judge and the attorneys tried to ascertain the extent of
       the hearing loss and what impact that might have had on [sic] ability to be
       a juror. And at some – at some point the issue did come [sic] if she did
       decide – by then we were in the penalty phase.
       Q: Right.
       A: The issue came up if the judge decided that juror was not qualified at that
       point in time the penalty phase, then what will that do to the verdict.
       Q: Right.
       A: Yeah, that did come up.
       Q: And did you ever hear [the trial judge] just flatly say to the defense or to
       you that if you requested mistrial I’ll give it?
       A: I don’t recall that at all.

(Id. at 111–12.) The solicitor asserted that talk of a mistrial was just “something that was

in the air” and “came up in the discussion,” though he did not recall who brought up the

topic. (Id.) He became concerned that if Juror 342 was excused and replaced with an

alternate for the sentencing phase, it would potentially expose the guilt phase to an

argument on appeal that there should have been a mistrial rather than using an alternate

juror. (Id.) In explaining why he changed positions from repeatedly moving for Juror 342’s

excusal, to arguing in agreement with the defense that she should be retained, the



                                             26
solicitor stated:

       I was trying to protect the record. I was also concerned about the fact that .
       . . the defendant was a black male. The juror was a black female. There are
       mostly white jurors on there, and that if she was removed and replaced with
       a white alternate it could create . . . a Batson-type issue.

(Id. at 112–13.)

       The solicitor testified that, although Juror 342 had disclosed her hearing issue on

her questionnaire, and “everyone knew that she did have the hearing loss,” it was “hard

to get a grasp on how bad it was or how large one [sic] it may have been. It was difficult

to determine because she kept insisting she was able to hear and follow the testimony,

but then she would admit that she did miss out on certain things.” (Id. at 113.) Regarding

his abandoned request to excuse Juror 342, the solicitor stated, “I think everybody

recognized that you don’t have to be a perfect specimen to be on a jury. You can be blind.

You can have other impediments. And we never crossed to that point where anybody

decided that she was not qualified . . . .” (Id. at 113–14.) On cross-examination, the

solicitor testified that he “went back and forth” with his concerns about Juror 342,

explaining that his concerns were alleviated when she told the trial court she could hear

everything, “then there would be maybe another test or another indication that she wasn’t

hearing well and I would begin to wonder.” (Id. at 117–18.) Finally, the solicitor agreed

that he changed his mind about seeking her removal from the jury after the meeting in the

trial judge’s chambers, wherein the judge was attempting to contact Juror 342’s doctor.

(Id. at 118.)

                3. The Unreasonableness of the PCR Court’s Factual Findings

       The PCR Court made the following findings in denying Petitioner’s due process




                                            27
claim5 regarding Juror 342:

                This Court finds that Juror [342] was qualified to serve on the jury
        without objection. Juror [342] testified she heard all testimony during the
        guilty phase and was able to compensate for her hearing deficiencies. The
        trial court also took specific measures to ensure that Juror [342] was able
        to hear testimony. Additionally, South Carolina Courts have held that a
        person who has difficulty hearing is not per se disqualified from serving as
        a juror. Safran v. Meyer, 103 S.C. 356, 364, 88 S.E. 3, 4 (1916).
                This Court finds there was not a sufficient showing that [Juror 342]
        missed material testimony at trial or that her hearing difficulty was of such
        degree as to indicate she missed material. [sic] Therefore, this due process
        claim is denied.

(ECF No. 69-15 at 47.) The Court now finds that the PCR Court’s factual findings were

unreasonable, and that Petitioner has shown as much by clear and convincing evidence.

        First, the Court is mindful that it is not at liberty to supplant the factual findings of

State tribunals merely because its subjective reading of trial transcripts would lead it to

draw different conclusions than the State courts. See Marshall v. Lonberger, 459 U.S.

422, 434 (1983) (“28 U.S.C. § 2254(d) gives federal habeas courts no license to

redetermine credibility of witnesses whose demeanor has been observed by the state trial

court, but not by them.”); see also 28 U.S.C. § 2254(e)(1) (“[A] determination of a factual

issue made by a State court shall be presumed to be correct. The applicant shall have

the burden of rebutting the presumption of correctness by clear and convincing

evidence.”). Second, the Court is well aware of the established principle that the trial judge

is in the best position to evaluate whether a juror is qualified for service. See United States

v. Fulks, 454 F.3d 410, 430 (4th Cir. 2006) (“The trial court—which unlike us was in the




5
  In his PCR action, Petitioner styled this claim as seeking relief for denial of his rights to due process under
the Fifth Amendment, and to a competent jury under the Sixth Amendment. (See ECF No. 69-15 at 47.)
The substance of the claim is the same in the instant case, even though Petitioner no longer specifically
invokes the Due Process Clause of the Fifth Amendment in the way he styles the claim here. (See ECF
No. 65 at 7.)

                                                      28
best position to view [the juror’s] demeanor and assess her credibility—was convinced

that she would carefully weigh all the evidence. That finding, given [the juror’s] answers

on voir dire, is entitled to deference.”). Nonetheless, even affording the trial judge and the

PCR Court all the appropriate deference, the undersigned concludes that their finding

Juror 342 competent for continued jury service in light of her incapacitating hearing

impairment was “‘sufficiently against the weight of the evidence that it [was] objectively

unreasonable.’” Williams v. Stirling, 914 F.3d 302, 312 (4th Cir. 2019), as amended (Feb.

5, 2019) (quoting Winston v. Kelly, 592 F.3d 535, 554 (4th Cir. 2010)). Specifically, it was

unreasonable for the PCR Court to find that Juror 342 was qualified to serve on the jury,

that she heard all testimony during the guilt phase, and that there had not been a sufficient

showing that her hearing difficulty was of such degree as to cause her to miss material

testimony. (See ECF No. 69-15 at 47.)

       To begin with, the Court would note that the State’s proof of Petitioner’s guilt was

ironclad. Trial counsel testified at the PCR hearing that there was “never a question of

[Petitioner’s] guilt,” and that “it never entered [his] mind that [the jury] would find him not

guilty.” (ECF No. 69-12 at 64, 78.) Assistant trial counsel testified that he “strongly,

strongly believe[d]” that the result would be the same “if you tr[ied] that guilt phase a

thousand times,” and “I feel as strong as I could that it would turn out the same every

time.” (ECF No. 69-11 at 237.) In the instant proceeding, Respondents stated in their

summary judgment brief, “The guilt phase evidence was absolutely overwhelming . . . .”

(ECF No. 72 at 59. See id. at 12–16 (summarizing the State’s guilt-phase evidence).)

Petitioner likewise conceded in his response brief, “the State’s evidence against Mr.

Bryant was virtually impenetrable. Mr. Bryant’s trial counsel were aware of this, and were



                                              29
also aware that when they reached the sentencing phase, they would be arguing that the

crime was an aberration for Mr. Bryant, and that he was remorseful.” (EFC No. 78 at 17

(internal citation omitted).) Accordingly, the Court finds that the constitutional error

present in the record was harmless as to Petitioner’s convictions for murder and armed

robbery, and those convictions will not be displaced by the instant ruling.

       It is perfectly clear from the record that the trial judge had concerns about Juror

342’s ability to hear throughout the trial. This is demonstrated by the fact that she

spontaneously began questioning the jury, and specifically Juror 342, about hearing

difficulties after seven of the State’s twenty-eight fact witnesses had testified. (See ECF

No. 69-5 at 2–3, 86–87.) It is also clear that Juror 342 failed to advise the trial court, the

solicitor, or Petitioner’s trial counsel that she needed to read lips in order to assist her with

understanding testimony. This was material information regarding her capacity as a juror,

which was only haphazardly discovered as a result of the trial judge’s sua sponte

questioning, well after the parties and the trial court deemed her a qualified juror, and

after—by the trial judge’s description—“plenty of times” when witnesses on the stand

and/or examining counsel turned away from the jury box. (See id. at 87.)

       Furthermore, even though the trial judge gave the jury specific instructions,

including a particular hand signal, about what to do if they were having trouble hearing,

there is no indication that Juror 342 ever once availed herself of this hand signal, even

though she admitted trouble hearing numerous times in response to judge-initiated

questioning. (ECF No. 69-4 at 183–84; 69-5 at 86–87; 69-9 at 72–74.) In other words,

whether due to embarrassment or oversight, it seems Juror 342 was either unwilling or

incapable of volunteering the undisputed truth that she was having difficulty hearing. The



                                               30
trial judge and solicitor relied upon their own observations—represented both implicitly

and explicitly in the record—of Juror 342 to begin an inquiry into her actual ability to hear

the testimony. The upshot of this is that her hearing difficulties were externally evident.

Whatever demeanor and body language the trial judge and solicitor observed that led

them to initiate such an inquiry surely went beyond the typical distraction or temporary

lack of focus that every juror suffers from time to time.

       In making his first motion for Juror 342 to be removed from the jury, the solicitor

stated:

       I don’t think – I think she’s following part of the trial testimony. I don’t think
       she’s catching all of it. Your Honor had gone through an exercise to test her
       hearing ability at one point and she did not stand up when you asked about
       the blue blouse until the . . . juror beside her to her left . . . nudged her.

(ECF No. 69-8 at 250.) The trial judge noted the solicitor’s oral motion, indicated that she

was “unsure whether [Juror 342] was beginning to stand when she was nudged or

whether she was nudged to stand,” and stated that “the appropriate thing to do is try it

again.” (Id. at 251.) The following day, the solicitor prompted the trial judge to conduct

another hearing test, stating, “I still continue to be concerned about her apparent deafness

and inability to follow all the testimony;” the trial judge agreed, stating, “there have been

some things that have brought or cause the Court some concern, times when it looks like

maybe she’s, she’s not watching back and forth and she’s not able to hear.” (ECF No. 69-

9 at 64–65 (emphasis added).)

       After Juror 342 failed the second hearing test, the trial judge observed the

limitations of simply continuing to ask her whether she had heard all the testimony, “It’s

kind of hard to know if you’ve missed something. She’s heard what she’s heard;” the

solicitor agreed and continued to push for Juror 342 to be removed, “I don’t think there’s

                                              31
any way to establish with absolute certainty how much she’s hearing, and I would suggest

just . . . that all that’s gone on, that just out of an abundance of caution we’ve got two

alternates that are here.” (Id. at 70–71.)

       When individually questioned by the trial judge as to whether she had missed

testimony, Juror 342 gave contradictory answers—saying both “yes” that she missed

some, and “no” she had not missed any—concerning both the guilt phase and the penalty

phase. (See ECF No. 69-9 at 72–74.) But the final straw was when Juror 342 admitted to

having failed to hear the trial judge’s instruction to stand if wearing blue in the middle of

the trial judge’s second makeshift hearing test. (See id. at 76–77.) And this in the

context of the trial judge and the solicitor’s suspicion that Juror 342’s compliance with the

first hearing test may have simply been the result of an assisting nudge from an adjacent

juror. (See ECF No. 69-8 at 100, 250–51.)

       It is unclear what further indication of Juror 342’s hearing incapacity the trial judge

was waiting for in order to find her unqualified for continued service on the jury. It is further

unclear what more transparent, albeit unwitting, admission of her hearing deficit Juror 342

could have given. If there was any moment when Juror 342 would have been focused on

understanding the specific words being spoken in the courtroom, it would be when the

trial judge was addressing the jury directly (eliminating the added complexity of bouncing

back and forth between examining counsel and the witness stand), and plainly instructing

cohorts of Juror 342’s peers to stand in succession based on various criteria. Moreover,

Juror 342 admitted she was “trying to read [the trial judge’s] lips” at that specific moment,

demonstrating that the accommodation which was supposed to have been mitigating her

hearing deficiency all along was not reliable. (See ECF No. 69-9 at 76–77.)



                                               32
       The trial judge’s repeated questioning of Juror 342 brought no resolution about

how much of the testimony she had missed, as Juror 342 continued to say both that she

had heard everything and that she had missed parts, causing the solicitor to renew his

motion that Juror 342 be removed: “[S]he knows she’s got a blue dress on, didn’t stand

up when Your Honor asked her that, and I think clearly she’s, she’s not catching

everything and should be removed.” (See id. at 72–74.) Of course, by its very nature,

Juror 342’s disability would make it impracticable, if not impossible, for the trial judge to

determine what portions of trial Juror 342 missed without simply letting her read a

transcript of the proceedings. After recalling Juror 342 to ask her directly why she failed

to stand during the second hearing test, the trial judge transparently noted, “there’s no

question. . . . she just flat did not hear and I was looking directly at her and talking and

even now she’s having difficulty hearing me and I’m raising my voice and there’s been a

lot quieter voices than mine during the trial of this matter.” (Id. at 78.)

       The undersigned is well aware of the inertia that develops around protecting the

integrity of a trial record as more and more time and energy have been expended to reach

the latter stages. To put it bluntly, all participants in the retrial of a capital murder case—

trial judge and counsel alike—would understandably be reticent to consider the inevitable

ramifications of straight-faced acknowledgment that one of the jurors had missed

indeterminate portions of testimony . . . a third trial. Indeed, the undersigned is mindful of

how that same inertia can creep into PCR and federal habeas proceedings, making the

relevant standards of review, which are rightly very deferential, functionally impossible to

satisfy. But, most especially where the ultimate, irreversible penalty is at stake, the burden

and impracticality of beginning again must be ignored for the sake of ensuring that if such



                                              33
a penalty is imposed, it is done by the unanimous agreement of a fair, impartial, and

competent jury. It only takes one unconvinced juror to preclude unanimity. Juror 342 was

not competent and should have been excused.

       The evidence presented at the PCR evidentiary hearing only cemented this fact.

Mr. Jones testified that Juror 342’s hearing problems began in 1984, twenty years prior

to Petitioner’s trial, and that she routinely misses things spoken directly to her in various

commonplace situations, including when he addresses her from just a few feet away.

(ECF No. 69-12 at 37–40.) Furthermore, Mr. Jones indicated that Juror 342 is sensitive

about her hearing impairment, to the point of getting “mad” and “furious” when told she

needs a hearing aid, because “she don’t want to be deaf.” (Id. at 40–41.) Mr. Jones’

testimony both elucidated the profound nature of Juror 342’s hearing loss, and offered a

coherent explanation for why Juror 342 never once volunteered that she was having

trouble hearing during the trial, though her struggles were observable to the trial judge

and counsel.

       The solicitor’s PCR testimony revealed that he withdrew his repeated motion to

excuse Juror 342 not because his belief that she was missing trial evidence changed, but

because he was concerned with the practical ends of insulating the record against

appellate review and avoiding a “Batson-type issue” that could be created by removing

the only black juror on the panel. (ECF No. 69-12 at 112–13.)

       Finally, trial counsel’s PCR testimony invoked the vital, but unanswered, question

of how Juror 342 could effectively participate in deliberations if she relied on lip reading

with, apparently, limited success. (See id. 49–50, 97.) Given the realities of a mid-sized

group seated around a conference table, jurors potentially speaking over each other when



                                             34
debating aspects of the case, and Juror 342’s timidity and sensitivity about her hearing

difficulties, this was a valid concern.

       Therefore, the Court holds that, in light of the evidence presented in the State court

proceedings, it was not just incorrect or erroneous, but unreasonable for the PCR Court

(1) to find that Juror 342 was appropriately qualified by the trial court, (2) to credit Juror

342’s statements that she “heard all testimony” (ECF No. 69-15 at 47) during the guilt

phase without accounting for her statements to the contrary about both the guilt and

penalty phases, and (3) to find that Petitioner had not made a sufficient showing that Juror

342’s hearing impairment was of a degree to materially impair her ability to receive and

consider evidence. See Williams, 914 F.3d at 312.

       4. The PCR Court’s Unreasonable Application of Federal Law

       Every criminal defendant is entitled to a jury that is both impartial and competent

to adjudicate his case. Tanner v. United States, 483 U.S. 107, 126 (1987). See Peters v.

Kiff, 407 U.S. 493, 501 (1972) (“Long before this Court held that the Constitution imposes

the requirement of jury trial on the States, it was well established that the Due Process

Clause protects a defendant from jurors who are actually incapable of rendering an

impartial verdict, based on the evidence and the law.”); Jordan v. Massachusetts, 225

U.S. 167, 176 (“Due process implies a tribunal both impartial and mentally competent to

afford a hearing.”). The right to a competent jury necessarily implies that jurors are free

from physical infirmities that would interfere with, or prevent, their ability to properly

receive and consider evidence.

       The trial judge found Juror 342 to be qualified, which, according to State law, meant

that she determined that Juror 342 was not “incapable by reason of mental or physical



                                             35
infirmities to render efficient jury service.” See S.C. Code Ann. § 14-7-810(3). The PCR

Court ratified this finding, noting that Juror 342 was qualified to serve on the jury without

objection and that difficulty hearing is not a per se disqualification under South Carolina

law. (ECF No. 69-15 at 47 (citing Safran v. Meyer, 88 S.E. 3, 4 (S.C. 1916)6).)

        In the Report, the Magistrate Judge stated that “the attorneys on both sides likened

the effect of Juror 342’s hearing impairment to that of a juror who was momentarily

distracted.” (ECF No. 86 at 44.) Here, the Magistrate Judge was referring to the parties’

arguments, transcribed above, to retain Juror 342 after returning from a conference in the

trial judge’s chambers. (See ECF No. 69-9 at 80–81.) The Magistrate Judge further

stated, “Petitioner has failed to present, and the undersigned has not found, a United

States Supreme Court case indicating that a due process violation occurs when a juror is

seated who ‘missed bits’ of testimony or who had a hearing impairment to that of Juror

342.” (ECF No. 86 at 44 (citing ECF No. 69-9 at 79).) The Report proceeds with an

analysis of case law indicating that a defendant’s due process rights are not necessarily

violated when a juror misses testimony due to inattention or sleep. (ECF No. 86 at 44–

46); see, e.g., United States v. Johnson, 409 F. App’x. 688, 692 (4th Cir. 2011) (declining

to find error by a district court that failed to remove an allegedly sleeping juror, where the

record only showed that the juror was tired and perhaps inattentive for an undefined

period of time during the defense’s opening statement and informant’s direct testimony).7



6
  The Court notes that the relevant appellate issues in Safran, a 100-year-old decision, were whether the
trial court erred by not granting a new trial on the ground that one of the jurors was “defective in hearing,”
and whether the trial court erred in not having the juror brought into open court for examination regarding
his hearing. 88 S.E. 3, 4 (S.C. 1916). The South Carolina Supreme Court held that hardness of hearing
does not per se disqualify a juror from service. Id. The opinion includes no details about the extent of the
hearing impairment in question, and the trial judge made no specific findings in that regard. See id.
7
  In Johnson, the Fourth Circuit favorably cited the Seventh Circuit’s standard for addressing the issue of
sleeping or dozing jurors:

                                                     36
However, the Court finds that the circumstances invoked by Juror 342’s hearing deficit

are distinguishable from a sleeping juror scenario because an inattentive juror can be

roused to wakefulness, whereas Juror 342’s hearing impairment affected her ability to

absorb and assess testimony throughout the trial and deliberations. No reasonable fact

finder could conclude that Juror 342’s hearing deficit was inconsequential when she

plainly could not hear questions posed to her that were designed to test her hearing, when

she admitted to missing testimony in both the guilt and penalty phases, and when her

proposed accommodation—lip reading—proved unreliable. But see, United States v.

Dempsey, 830 F.2d 1084, 1087–89 (10th Cir. 1987) (upholding the service of deaf juror,

who was aided during trial and deliberations by a sign-language interpreter, and who was

chosen as jury foreperson; noting, “[m]any jurors have somewhat less than perfect

hearing or vision, or have other limitations on their abilities to assimilate or evaluate

testimony and evidence”)

        The Court recognizes that there is, indeed, no Supreme Court precedent expressly

dictating that a juror with substantially the same hearing deficit as Juror 342 is

constitutionally disqualified from jury service, however:

        AEDPA does not “require state and federal courts to wait for some nearly
        identical factual pattern before a legal rule must be applied.” Carey v.
        Musladin, 549 U.S. 70, 81, 127 S. Ct. 649, 656, 166 L.Ed.2d 482 (2006)
        (KENNEDY, J., concurring in judgment). Nor does AEDPA prohibit a federal

         If sleep by a juror makes it impossible for that juror to perform his or her duties or would
         otherwise deny the defendant a fair trial, the sleeping juror should be removed from the
         jury. See United States v. Kimberlin, 805 F.2d 210, 244 (7th Cir. 1986); United States v.
         Bradley, 173 F.3d 225, 230 (3d Cir. 1999); United States v. Springfield, 829 F.2d 860, 864
         (9th Cir. 1987). However, a court is not invariably required to remove sleeping jurors,
         Springfield, 829 F.2d at 864, and a court has considerable discretion in deciding how to
         handle a sleeping juror, United States v. Wilcox, 50 F.3d 600, 603 (8th Cir. 1995). Reversal
         is appropriate only if the defendant was deprived of his Fifth Amendment due process rights
         or his Sixth Amendment right to an impartial jury. Springfield, 829 F.2d at 864.
United States v. Freitag, 230 F.3d 1019, 1023 (7th Cir. 2000). In any event, it is clear that a court’s
responsibility to remove a juror in order to protect a defendant’s due process rights and right to an impartial
jury turns on the specific circumstances in question.

                                                     37
       court from finding an application of a principle unreasonable when it
       involves a set of facts “different from those of the case in which the principle
       was announced.” Lockyer v. Andrade, 538 U.S. 63, 76, 123 S. Ct. 1166,
       155 L.Ed.2d 144 (2003). The statute recognizes, to the contrary, that even
       a general standard may be applied in an unreasonable manner. See, e.g.,
       Williams v. Taylor, 529 U.S. 362, 120 S. Ct. 1495, 146 L.Ed.2d 389 (finding
       a state-court decision both contrary to and involving an unreasonable
       application of the standard set forth in Strickland v. Washington, 466 U.S.
       668, 104 S. Ct. 2052, 80 L.Ed.2d 674 (1984)).

Panetti v. Quarterman, 551 U.S. 930, 953 (2007). The general standard at issue in

Ground One is Petitioner’s bedrock constitutional right to a competent jury, a jury

composed of individuals free from physical infirmities that would render them substantially

incapable of assimilating and evaluating witness testimony. The Court finds that the PCR

Court unreasonably applied this general standard by glossing over the full import of Juror

342’s equivocation regarding her ability to hear, the elucidating PCR testimony that

exposed the profundity of her hearing impairment, and the unreliability of her proposed

accommodation—lip reading—which was not revealed during voir dire and only

haphazardly discovered part way through the guilt-phase evidence. Accordingly,

Petitioner’s objections regarding Ground One are sustained, the Report is rejected as to

Ground One, and the amended habeas petition is granted as to Ground One.

       B. Ground Two

       In Ground Two, Petitioner alleges he was denied the effective assistance of

counsel as guaranteed by the Sixth Amendment when trial counsel failed to insist on the

removal of Juror 342 in light of her hearing impairment. (ECF No. 65 at 9.) Petitioner

focuses this claim on the assertion that his trial counsel improperly and unreasonably kept

Juror 342 on the jury solely because she was black. (See ECF No. 78 at 12–16.)

       With regard to this claim, the PCR Court stated:



                                             38
               Counsel’s decision not to request Juror [342] excused [sic] was a
       strategic decision. Counsel explained that he did not excuse Juror [342]
       because he did not like the alternate jurors who would replace Juror [342].
       Counsel also stated he did not approve of the selection process because it
       was conducted as a paper strike. Overall, Applicant failed to show counsel’s
       reasons for keeping Juror [342] was [sic] not a valid strategic reason.
               This court finds that the Applicant has failed to establish that trial
       counsel was ineffective in not requesting that Juror [342] be removed during
       either the guilt or innocence phase of this trial.

(ECF No. 69-15 at 49.) Petitioner argues that the decision not to seek Juror 342’s excusal

cannot be properly categorized as a valid “strategic decision,” because “[a] finding that

[trial counsel’s] race-based rationale was reasonable would be in direct conflict with

Supreme Court jurisprudence, which has repudiated the racial stereotype that guided trial

counsel’s decision-making.” (ECF No. 78 at 15.)

       The Magistrate Judge concluded that there is support in the record for the PCR

Court’s factual findings on this Strickland claim (see ECF No. 86 at 50–51), and that

Petitioner’s arguments regarding the PCR Court’s unreasonable application of federal law

rely on an overextension of Supreme Court precedent (see id. at 52–54).

       Petitioner objects by arguing that the Magistrate Judge’s conclusion regarding the

PCR Court’s factual findings does not square with trial counsel’s PCR testimony or the

record as a whole. (ECF No. 89 at 3.) Petitioner contends that a fair reading of the record

shows that trial counsel kept a functionally deaf juror on Petitioner’s capital jury solely

because she was black. (Id.) The Magistrate Judge noted that some of trial counsel’s

statements arguably imply that Juror 342’s race was his only consideration in deciding

not to seek Juror 342’s removal (see ECF No. 86 at 51 (citing ECF No. 69-12 at 97 (“[I]f

that were a white woman there’s no doubt I probably would have—I would have done it

differently, but at least we got one black on the jury.”))), but opined that trial counsel’s



                                            39
PCR testimony, when considered as a whole, reflects that other considerations also

factored into his decision (see ECF No. 86 at 50–51 (citing ECF No. 69-12 at 90 (stating,

“I don’t think we particularly cared for the alternate”), 93–95 (explaining, in response to

the question why trial counsel argued to keep Juror 342 on the jury after having been

offered a mistrial8 by the trial judge, “Well, again, we were a little angry about the way the

jury was picked”9))). The Court agrees with Petitioner’s objections on this issue and, as

further explained below, finds that the PCR Court’s factual findings were unreasonable in

light of the record.

        Petitioner further objects to the Magistrate Judge’s conclusion that Petitioner failed

to demonstrate an unreasonable application of federal law. Petitioner construes the

Report as “find[ing] that using race in contexts other than peremptory challenges would

survive constitutional scrutiny”, and argues that “the great weight of legal authority

militates against using race in this manner, in either the criminal or civil law context.” (ECF

No. 89 at 4 (citing Buck v. Davis, 137 S. Ct. 759, 775 (2017) (finding ineffective assistance



8
  In his PCR testimony, trial counsel represented that the trial judge said she should would grant a mistrial
on the issue of Juror 342’s hearing difficulties if the defense requested it. (See ECF No. 69-12 at 93.) All
discussion of a mistrial happened during conversations off the record (see id. at 90–91 (trial counsel stating,
“It was just part of a conversation,” and referring to counsel joking in the trial judge’s chambers about not
being involved in the retrial if a mistrial was declared)), as there is no explicit offer of a mistrial in the trial
transcript. The solicitor disputed, in his PCR testimony, that the trial judge directly offered a mistrial to either
party regarding Juror 342, stating that the concept of a mistrial was just “something that was in the air” and
“came up in the discussion.” (Id. at 111–12.)
9
  Here, trial counsel is referring to the trial court conducting a “paper strike,” which did not allow the parties
to view the jurors when deciding how to exercise their peremptory strikes. In Ground Three, now expressly
abandoned, Petitioner claimed that his right to a fair jury selection process as guaranteed by the Sixth and
Fourteenth Amendments was violated by the “paper strike.” Trial counsel objected to the paper strike at
trial, and the issue was raised on direct appeal. The South Carolina Supreme Court denied relief, stating,
“the record shows that Bryant affirmatively chose to forego the physical viewing of jurors and proceed with
the paper strike method as part of a strategic move to generate a strike list more beneficial to the defense.”
State v. Bryant, 642 S.E.2d 582, 586–87 (S.C. 2007). The parties had initially agreed to view jurors by
calling them forward in the order they were qualified, but trial counsel later requested a redraw. Id. at 587.
At the PCR hearing, trial counsel explained that the potential jurors the defense wanted were “all in the end
pools,” and that if he had not sought a redraw, the final jury would already have been selected before the
defense’s desired jurors were called. (ECF No. 69-12 at 93–94.)

                                                        40
of counsel where defense counsel, during the penalty phase of capital murder trial,

presented expert testimony that defendant was statistically more likely to act violently in

the future because he was black); Parents Involved in Community Schools v. Seattle

School Dist. No. 1, 551 US. 701 (2007) (holding the use of racial classifications in school

districts’ student assignment plans violated the Equal Protection Clause of the Fourteenth

Amendment because the school districts had not demonstrated that such classifications

were narrowly tailored to achieve a compelling government interest); Adarand

Constructors, Inc. v. Pena, 515 U.S. 200 (1995) (holding “that all racial classifications,

imposed by whatever federal, state, or local governmental actor, must be analyzed by a

reviewing court under strict scrutiny,” and remanding for consideration whether race-

based presumptions in a federal program designed to provide highway contracts to

disadvantaged business enterprises could survive such scrutiny); Johnson v. California,

543 U.S. 499 (2005) (holding strict scrutiny applied to State department of corrections’

unwritten policy of placing new inmates with cellmates of same race)).)

       The Magistrate Judge found that Petitioner’s reliance on Batson v. Kentucky, 476

U.S. 79 (1986), and J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127 (1994),10 is misplaced

because Batson and J.E.B. both considered the use of peremptory challenges, whereas

the juror question at issue here dealt with the decision to retain or excuse a juror who had

already been qualified by the trial court and participated in trial proceedings through and

including the guilty verdict. (See ECF No. 86 at 52–53.) The Court agrees with this limited

portion of the Report’s analysis on Ground Two, and notes that the cases cited in

Petitioner’s objections are not directly relevant to the reasonableness of the PCR Court’s


10
  Petitioner relied upon Batson and J.E.B. not in the amended habeas petition itself, but rather in his
response to the Respondents’ motion for summary judgment. (See ECF No. 78 at 14–15.)

                                                  41
construal of federal law.

       Petitioner challenges the race-based decision making of his defense counsel, not

the State, which distinguishes this case from Batson and J.E.B. See J.E.B., 511 U.S. at

128 (“We have recognized that whether the trial is criminal or civil, potential jurors, as well

as litigants, have an equal protection right to jury selection procedures that are free from

state-sponsored group stereotypes rooted in, and reflective of, historical prejudice.”

(emphasis added, citations omitted)). Additionally, trial counsel’s efforts to retain a

minority juror whose race matched that of his client—as distinct from excluding a minority

juror based on race—should not be equated with the forms of invidious stereotypes and

historical prejudice that Batson and J.E.B. sought to expel from the judicial process.

Nevertheless, as explained infra, the Court finds that it was objectively unreasonable for

the PCR Court to conclude that trial counsel was not ineffective for arguing that Juror 342

should be retained on the jury, and rejects the Report’s contrary recommendation.

              1. The Unreasonableness of the PCR Court’s Factual Findings

       The Court first notes that the factual context relevant to the Strickland claim

presented in Ground Two is inextricably intertwined with the factual context already

analyzed with regard to the Sixth Amendment claim presented in Ground One.

Accordingly, the Court incorporates here, without repetition, its previous transcription of

excerpts from the trial record and PCR proceedings pertaining to Juror 342. (See supra

at 11–27.) Moreover, the Court observes, once again, that the State’s proof of Petitioner’s

guilt was unassailable, so the constitutional error that the Court finds herein is harmless

with respect to Petitioner’s convictions, though not with respect to his death sentence.

       The PCR Court found that trial counsel made a “strategic decision” not to seek



                                              42
Juror 342’s removal because: (1) he did not like the alternate jurors who would replace

Juror [342], and (2) he did not approve of the “paper strike” jury selection process. (ECF

No. 69-15 at 49.) But these putative reasons for trial counsel’s course of action were

cherry-picked out of trial counsel’s PCR testimony, and make no sense as justifications

to ignore the presence of an incompetent juror on the panel.

       The State’s PCR counsel cross-examined trial counsel as to why he chose not to

seek a mistrial in the following manner:

       Q: Let’s talk a little bit about [Juror 342] – and correct me if I’m wrong, but
       from my understanding your testimony is that [the trial judge] offers [sic] you
       a mistrial if you’d asked for it based on [Juror 342], but you decided not to,
       is that correct?
       A: It didn’t happen that way. It was just part of a conversation. I was under
       the impression that she was gonna declare a mistrial, and she kept going
       back to it and back to it. And every minute I kept thinking I was gonna hear,
       [“]I don’t want to hear anymore this is a mistrial[,”] but she never did. And in
       retrospect when I read the transcript there’s no doubt that [Juror 342] did
       not belong on that jury.
       Q: So that’s something you’ve decided in hindsight as this proceeding has
       come to this point, is that correct?
       A: Not necessarily. I was busy with other things, but I did weigh into the fact
       that she was a person of color.
       Q: Okay.
       A: And we would be getting rid of – and I don’t think we particularly cared
       for the alternate, but I don’t think the alternate came into – in the penalty
       phase she’s already voted so that didn’t come into it. It would have to be a
       mistrial, but I would say that, yes, I should have made a motion to – for a
       mistrial, definitely.

(Id. at 89–90 (emphasis added).) When placed in context, the only reasonable reading of

trial counsel’s PCR testimony reveals: (1) that trial counsel knows he should have sought

a mistrial, because Juror 342 “did not belong on that jury;” and (2) that the prospect of an

undesirable alternate replacing Juror 342 “didn’t come into” the decision not to seek a

mistrial, because the discussion surrounding Juror 342’s excusal occurred at a stage of

trial when her removal for cause would have required a mistrial.

                                             43
      After some questions from the PCR Court about what point in the trial Juror 342’s

hearing problem became known, and whether alternate jurors were still available (see

ECF No. 69-12 at 90–91), cross-examination continued and trial counsel stated:

      THE WITNESS: . . . . I was under the impression it was a mistrial on
      everything. [The trial judge] just threw her hands up and said this is a mistrial
      is the way I recall it. I don’t recall her saying, well it’d be just a mistrial on
      the guilt part or mistrial on – it happened throughout the whole trial. She
      kept questioning her, can you hear, can you hear. At one point [Juror 342]
      said, I can’t hear, and right away I thought the judge was gonna say mistrial
      and she never did.
      Q: Okay. And just so we’re clear though, she never once said to you, you
      know, [trial counsel], if you request a mistrial I’ll give it to you. You just
      thought that if ---
      A: No, she did, she did say that.
      Q: She did say that?
      A: Oh, yeah.
      Q: Okay. Well, let me ask you this then, why did y’all argue so strenuously
      on the record to keep her on the jury, keep [Juror 342] on the jury, if you
      had been offered a mistrial?
      A: Well, again, we were a little angry about the way the jury was picked.
      Most of the jurors that we wanted were in the last groups which she refused
      to put into the hopper ’cause [the solicitor] objected. And that means that
      somebody – let’s assume you have pools of five and let’s assume you have
      ten pools, whatever, you have 150 people, well somebody is on the end
      pool. They’ll never get picked because you’ll have a jury already. . . . And it
      just so happened that the people we wanted – and also []race played a
      factor – they were all in the end pools . . . . We picked a jury already by the
      time we got to that. So on the last pools were basically there were some
      black people that we wanted. We never saw the jurors. She wouldn’t let
      them come in front of us. They were sitting right behind us so all they had
      to do was walk around us. And I mean, it was outrageous . . . .

      ····

      Q: I understand your viewpoint on [the “paper strike”] issue, but I still don’t
      understand if you were offered a mistrial ---
      A: Well, there was just some conversation. At least we got something from
      the way the jury was picked we got some black person there.
      Q: Right.
      A: It’s not exactly who we wanted. But the people we wanted, there’s no
      way we were gonna get them because if she threw everybody in the hopper,
      juror number 1 and juror number 100 would have the same chance of
      getting picked. Juror 100 never has a chance of getting picked because the

                                             44
       jury would have been picked already.
       Q: Sir, and I understand that, but I’m going back to [Juror 342]. And I just
       don’t understand ---
       A: I just said that was one consideration because she was a black person,
       but I don’t think it outweighs the fact that she was deaf.

(Id. at 92–95.) When pressed further by the State’s PCR counsel to explain why he

affirmatively argued to retain Juror 342, trial counsel stated, “I’m saying the reason was

is [sic] because if that were a white woman there’s no doubt I probably would have – I

would have done it differently, but at least we got one black on the jury.” (Id. at 97.)

       If anything, trial counsel’s transparent frustration with the jury selection process—

which he challenged both on the theory that the State’s use of peremptory strikes violated

the rule established by the Supreme Court in Batson (see ECF No. 69-4 at 153–164), and

on the basis of the “paper strike” method imposed by the trial judge (69-4 at 119–123)—

would have provided an incentive to seek a mistrial, because a mistrial was the only viable

route to selecting a new jury in a manner that comported with trial counsel’s sense of

fairness. In any event, it provides zero rationale for trial counsel’s failure to seek Juror

342’s removal from the panel, and simply does not support a finding that said failure was

grounded in valid trial strategy. The PCR Court was unreasonable to make such a finding,

and inexplicably ignored trial counsel’s repeated testimony that Juror 342’s race motived

his decision.

       To clarify, it was not impermissible for trial counsel to consider the fact that Juror

342 was black when deciding whether or not to seek her removal. However, the mere fact

that Juror 342’s minority race matched the race of his client did not supply trial counsel

with a valid strategy to retain an incompetent juror. Taking into account the reality that

Petitioner’s conviction at the guilt phase was assured (see ECF No. 69-12 at 64, 78), trial



                                             45
counsel knew that the “success” of the defense team’s representation was dependent

upon convincing at least one juror that the death penalty was not warranted. This task

necessarily required jurors to assimilate and credit mitigation evidence presented at the

sentencing phase, and to receive any discredit the defense was able to cast on the

reliability or extremity of the aggravating facts established at the guilt phase. In this

context, there was no valid strategy to retain a juror whose hearing was substantially

impaired and trust to hope that she would vote against death simply because the

defendant was black like her. Accordingly, the PCR Court’s factual findings on this issue

were unreasonable.

             2. The PCR Court Unreasonably Applied Federal Law

       The Court finds that the PCR Court unreasonably applied the well-established

standard for ineffective assistance of counsel set forth in Strickland and its progeny. “An

ineffective assistance claim has two components: A petitioner must show that counsel’s

performance was deficient, and that the deficiency prejudiced the defense.” Wiggins v.

Smith, 539 U.S. 510, 521 (2003) (citing Strickland, 466 U.S. at 687). “To establish

deficient performance, a petitioner must demonstrate that counsel’s representation ‘fell

below an objective standard of reasonableness.’” Id. (quoting Strickland, 466 U.S. at 688).

Under this standard, a reviewing court must “conduct an objective review of [counsel’s]

performance, measured for ‘reasonableness under prevailing professional norms,’ which

includes a context-dependent consideration of the challenged conduct as seen ‘from

counsel’s perspective at the time,’ (‘Every effort must be made to eliminate the distorting

effects of hindsight’). Id. at 523 (internal citations and alterations omitted) (quoting

Strickland, 466 U.S. at 688, 89). When counsel’s challenged conduct is purportedly



                                            46
attributable to “tactical judgment,” the reasons supporting that judgment must also be

reasonable. See id. at 521 (holding that the measure of the reasonableness of counsel’s

justification for conducting limited investigation—namely, that it resulted from a “tactical

judgment” not to present mitigating evidence and pursue an alternative strategy at

sentencing—was whether the professional judgment supporting a limited investigation

was itself reasonable). A petitioner establishes prejudice by demonstrating a “reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Strickland, 466 U.S. at 695. This standard is satisfied where “there

is a reasonable probability that at least one juror would have struck a different balance.”

Wiggins, 539 U.S. at 537. “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694.

       The Court is clear-minded about its responsibility to apply a “strong presumption”

that trial counsel’s representation fell within the “wide range of reasonable professional

assistance.” Richter, 562 U.S. at 104 (citation and quotation marks omitted). Nonetheless,

the Court finds that trial counsel’s error in failing to seek Juror 342’s excusal was of a

seriousness as to show that he “was not functioning as the counsel guaranteed the

[Petitioner] by the Sixth Amendment.” Id. Accounting for the context—wherein trial

counsel was already dissatisfied with the fairness of the jury selection—and counsel’s

contemporaneous perspective—which included real-time observation of Juror 342’s

faltering responses and equivocation about missing testimony—the decision to retain

Juror 342 fell outside the bounds of reasonable professional judgment.

       Because imposition of the death penalty is dependent upon unanimous agreement

among jurors, see S.C. Code Ann. § 16-3-20(C), and in light of the State’s rock-solid proof



                                             47
at the guilt phase, trial counsel’s primary role in this case was to convince at least one

juror that the death penalty was unwarranted, whether due to the strength of mitigating

circumstances or simply as an act of mercy. (See ECF No. 69-9 at 170–71 (trial judge

instructing the jury that they could recommend a sentence of life in prison without parole

“for any reason or for no reason at all”).) To properly fulfill this role, he would have to

ensure, at the very least, that each juror was physically able to understand and appreciate

the full weight of any mitigating evidence presented by the defense, as well as any

weaknesses in the State’s aggravating evidence that counsel was able to reveal. Trial

counsel abdicated this responsibility with regard to Juror 342.

       In Strickland, the Supreme Court stated, “Prevailing norms of practice as reflected

in American Bar Association standards and the like . . . are guides to determining what is

reasonable[.]” 466 U.S. at 688. The ABA Guidelines for the Appointment and

Performance of Defense Counsel in Death Penalty Cases (“ABA Guidelines”) applicable

at the time of Petitioner’s trial indicate, with respect to voir dire and jury selection:

       Counsel should be familiar with the precedents relating to questioning and
       challenging of potential jurors, including the procedures surrounding “death
       qualification” concerning any potential juror’s beliefs about the death
       penalty. Counsel should be familiar with techniques: (1) for exposing those
       prospective jurors who would automatically impose the death penalty
       following a murder conviction or finding that the defendant is death-eligible,
       regardless of the individual circumstances of the case; (2) for uncovering
       those prospective jurors who are unable to give meaningful consideration
       to mitigating evidence; and (3) for rehabilitating potential jurors whose initial
       indications of opposition to the death penalty make them possibly
       excludable.

ABA Guidelines (rev. ed. 2003) § 10.10.2(B), reprinted in 31 Hofstra L. Rev. 913, 1049

(2003) (emphasis added). Admittedly, concerns regarding the extent of Juror 342’s

hearing loss, though addressed briefly in voir dire, came to a head outside the context of



                                               48
jury selection. Moreover, the quoted section of the ABA Guidelines pertains most naturally

to a defense counsel’s duty to ferret out unwanted juror biases and predilections

respecting capital punishment itself. However, the italicized portion of the guideline

certainly suggests that one duty of a defense counsel in a capital case is to make

affirmative efforts to identify jurors who are “unable” to properly consider mitigating

evidence, a disqualifying characteristic that applies with equal force to a juror’s physical

infirmity as to her potential bias. Accordingly, the Court finds that trial counsel’s failure to

seek Juror 342’s excusal was unreasonable under prevailing professional norms and

evinced deficient performance of constitutional magnitude.

       With respect to prejudice, Petitioner bears a heavy burden to demonstrate that

counsel’s errors deprived him of “a trial whose result is reliable,” Strickland, 466 U.S. at

687, but the Court finds that Petitioner has satisfied that burden given trial counsel’s

inexplicable decision to not only fail to request Juror 342’s removal, but to affirmatively

argue for her retention. (see ECF No. 69-9 at 69–70, 75–76, 80–81.) As explained above,

trial counsel’s purpose was to ensure that each juror assimilated the defense’s evidence

in mitigation, along with any diminution of the aggravating evidence the defense was able

to achieve through cross-examination. Intentionally leaving a hearing-impaired juror on

the panel undermined this purpose, and casts doubt upon the reliability of the result

because it weakens confidence that Juror 342 voted in favor of the death penalty as an

outworking of her own deliberative choice, rather than simply following the crowd after

having understood only insufficient portions of the testimony. Put simply, a competent jury

is fundamental; allowing an incompetent juror to remain renders the result fundamentally

unreliable. See Richter, 562 U.S. at 104.



                                              49
       In the context of a Strickland claim challenging the thoroughness of defense

counsel’s mitigation investigation, the Supreme Court has stated, “[when] assessing

prejudice, we reweigh the evidence in aggravation against the totality of available

mitigating evidence.” Wiggins, 539 U.S. at 534. If this rubric is applied to the instant case

(though the basis for Petitioner’s Strickland claim differs from the claim at issue in

Wiggins), it supports a finding of prejudice resulting from trial counsel’s deficient

performance. Specifically, this was not a case where the defense was bereft of

meaningful mitigation, so the failure to ensure that every juror could take account of that

mitigation injected prejudice into the proceedings.

       Assistant trial counsel summarized the defense evidence in the sentencing phase

as follows:

       Mr. Bryant had a remarkable history in prison. Mr. Bryant . . . was well liked
       in prison. He was very active in some programs. In school everybody I
       spoke with really liked the guy. He wasn’t your typical prisoner. I mean,
       there was even testimony by somebody that he had intervened in some sort
       of a situation and disarmed another prisoner that had what they called a
       shank, which is a weapon. [The defense prison-adaptability expert] felt that
       he could successfully live for the rest of his life in prison.

       ····

       [T]here was more than prison adaptability. . . . There was also the family,
       and presenting the evidence that, I mean, this was a great family. These
       are wonderful people and they come across as wonderful people. It’s a large
       family. They’re all very dedicated. They’re very caring. There’s a
       tremendous amount of love. All and all I had well over 20. I sort of
       remember, I think, the number was 26, and the vast majority of those
       witnesses were family members. And my point is that [sic] show the jury—
       that the family would have incurred needless suffering. And then he didn’t
       have—James Bryant did not have the perfect past, but he didn’t have the
       worst past either. And that he had a religious commitment. There was a, I
       thought, some good things to say about his character.

(ECF No. 69-11 at 234–36.) Assistant trial counsel further indicated that one aspect of his



                                             50
penalty phase theory was to demonstrate that the crime was out of character for

Petitioner, that he had lived “a relatively okay life and something went wrong for about

three minutes.” (Id. at 263–64.) To that end, Petitioner’s family and friends described him

as a loving, considerate person, with a big heart (see, e.g., ECF No. 69-7 at 182, 196,

225–26), as a person others trusted (see, e.g., id. at 141, 189–90, 223), and as a person

with no history of violence (see, e.g., id. at 202–03, 212, 225). The case in mitigation also

included testimony regarding repetitive beatings that Petitioner suffered at the hands of

his strict disciplinarian father, beatings that “[got] out of hand” and “[were] extreme.”11

(See, e.g., ECF No. 69-7 at 160–62, 177–79.) Multiple witnesses reflected that Petitioner

was extremely remorseful for his crime.12 (See, e.g., ECF No. 69-7 at 203–04, 220, 226.)

Though the State’s case in aggravation was quite strong, the upshot of the fact that the

defense possessed significant mitigating evidence is that “there is a reasonable

probability” that Juror 342 may have “struck a different balance,” if she heard and

considered the mitigation in its entirety. See Wiggins, 539 U.S. at 537. Thus, the reliability

of the death sentence is further undermined and the Court finds that Petitioner has

satisfied the prejudice prong of the Strickland analysis.

        When an ineffective assistance of counsel claim is plead in the context of a habeas

petition, the petitioner must satisfy the highly deferential standards of 28 U.S.C. § 2254(d)

and Strickland “in tandem,” making the standard “doubly” difficult to surmount. Richter,


11
   See also Penry v. Lynaugh, 492 U.S. 302, 319 (1989) (“If the sentencer is to make an individualized
assessment of the appropriateness of the death penalty, evidence about the defendant’s background and
character is relevant because of the belief, long held by this society, that defendants who commit criminal
acts that are attributable to a disadvantaged background . . . may be less culpable than defendants who
have no such excuse.” (quotation marks and citation omitted)).
12
   This type of evidence has relevance at the penalty phase of capital cases because a juror’s perception
of a defendant’s lack of remorse has been empirically associated with a preference for a death sentence.
Dennis J. Devine & Christopher E. Kelly, Life or Death: An Examination of Jury Sentencing with the Capital
Jury Project Database, 21 Psychol. Pub. Pol’y & L. 393, 395, 402 (2015) (discussing studies).

                                                   51
562 U.S. at 105. Applied here, the question becomes whether “there is any reasonable

argument that counsel satisfied Strickland’s deferential standards” when he sought to

retain Juror 342. See id. The Court finds that the unreasonableness of the PCR Court’s

determination on this Strickland claim is “beyond any possibility of fairminded

disagreement.” See id. at 103. In concluding that trial counsel was not ineffective, the

PCR Court credited the failure to request Juror 342 be excused as a “strategic decision.”

(ECF No. 69-15 at 49) But in so doing, the PCR Court conflated a consideration that trial

counsel stated “didn’t come into it”—disapproval of alternate jurors—and a patently

illogical reason not to seek a mistrial—disapproval of the jury selection process—with trial

counsel’s putatively “valid” reasons for retaining Juror 342. (See id.) In actual fact, the

one consideration that trial counsel repeatedly cited as his motivation for keeping Juror

342 was her race, which would, of course, have no countervailing value as against her

hearing incapacity. As trial counsel openly acknowledged at the PCR hearing, “I don’t

think [the fact that she was a black person] outweighs the fact that she was deaf.” (ECF

No. 69-12 at 95.) The PCR Court was objectively unreasonable to ignore trial counsel’s

stated reason for failing to seek Juror 342’s removal, and to substitute more palatable

reasons in deeming trial counsel’s decisions to be valid strategy. Therefore, Petitioner’s

objections regarding Ground Two are sustained, the Report is rejected as to Ground Two,

and the amended habeas petition is granted as to Ground Two.

       C. Ground Four

       In Ground Four, Petitioner alleges he was denied the right to effective assistance

of counsel as guaranteed by the Sixth Amendment when trial counsel offered defense

theories inconsistent with each other and incompatible with their penalty phase



                                            52
presentation. (ECF No. 65 at 12.) The PCR Court found that Petitioner failed to establish

that trial counsel offered inconsistent theories during the guilt-innocence and sentencing

phases of trial, stating:

       Based on counsel’s testimony and review of the trial record, it is clear that
       counsel’s overall strategy for the guilt phase was to hold the State to its
       Burden [sic] of proof. The defense strategy at the sentencing phase was to
       show the applicant was remorseful, would adapt well to prison, had become
       a religious man, had a good family, and a life sentence would be sufficient
       to punish him. See Glass v. State, 227 S.W.3d 463, 473 (Mo. 2007) (finding
       counsel’s strategy was reasonable in arguing that the state had not
       presented evidence beyond a reasonable doubt to establish that defendant
       had deliberated prior to killing during guilt phase, and in the sentencing
       phase argued defendant was remorseful and that this one act was out of
       character).
               Because the two strategies were not inconsistent, the Applicant also
       fails to show that he was prejudiced by the interaction between the two
       strategies. Furthermore, even if the two strategies were inconsistent,
       Applicant fails to show that but for counsel’s error, there was [sic]
       reasonable probability that the outcome at trial would have been different.

(ECF No. 69-15 at 53–54.) After extensive explication of the PCR proceedings pertaining

to this claim, the Magistrate Judge concluded that Petitioner has failed to show: (1) that

the PCR Court was unreasonable in finding that trial counsel’s guilt-phase strategy was

to hold the State to its burden of proof; (2) that the PCR Court was unreasonable in finding

that this guilt-phase theory was not inconsistent with the penalty-phase strategy of

showing Petitioner was remorseful, was adaptable to prison, was a religious man, had a

good family, and would be sufficiently punished by a life sentence; and (3) the PCR

Court’s findings in this regard were contrary to the Supreme Court’s articulation of

effective assistance of counsel. (See ECF No. 86 at 54–68.)

       Petitioner raises multiple objections to the Magistrate Judge’s conclusions

regarding Ground Four. First, Petitioner argues that the Report’s recommendation “is

somewhat confusing, as it appears be [sic] based on an inaccurate reframing of the

                                            53
issue.” (ECF No. 89 at 5.) Petitioner asserts that the Magistrate Judge artificially narrowed

the parameters of the claim such that trial counsel’s actions would not be found deficient

so long as they can be described as “pointing out inconsistencies” in the State’s case, or

“holding the State to its burden.” (Id.) Petitioner avers that this “narrow view” of the claim

avoids the essential question of whether trial counsel’s guilt-phase strategy allowed

counsel to maintain credibility with the jury when they reached the penalty phase. (Id.)

       This objection lacks merit. The Report’s reasoning and recommendation with

regard to Ground Four can hardly be deemed “confusing.” The Magistrate Judge

addressed the matter of trial counsel highlighting inconsistencies in the testimony of the

State’s witnesses because that is how trial counsel characterized his own role in the guilt

phase. (See ECF No. 69-12 at 100–01.) Nothing about the Magistrate Judge’s analysis

can accurately be described as narrowing Petitioner’s Strickland claim regarding

inconsistent trial theories. The objection is overruled.

       Second, Petitioner objects to the Report’s “parsing and reframing of the record to

support the PCR [C]ourt’s conclusion that counsel had a guilt phase strategy at all.” (ECF

No. 89 at 5.) Petitioner juxtaposes various snippets of trial counsel’s PCR testimony, and

avers that the testimony includes “nakedly contradictory statements.” (Id. at 5–6.) This

objection lacks merit. The Court finds that the Magistrate Judge accurately discussed and

fairly considered the relevant PCR testimony, and the objection is overruled.

       Third, Petitioner objects to the Report’s “implication that deficient performance by

trial counsel can only be proved by trial counsel’s admitting their own error.” (Id. at 6.) In

support of this assertion, Petitioner points to one sentence of the Report which states,

“Petitioner does not identify any testimony by trial counsel reflecting a decision to



                                             54
challenge the State’s case for guilt.” (ECF No. 86 at 63.) The Court finds that the Report

includes no implication that counsel must admit ineffectiveness in order to substantiate a

Strickland claim, and the objection is overruled.

       Fourth, Petitioner objects to the Magistrate Judge’s conclusion that trial counsel’s

cross-examination of Earl Deaton, an eye witness to the crime, was insufficient to show

that the PCR Court was unreasonable in finding that trial counsel’s guilt-phase strategy

was to hold the State to its burden of proof. (See ECF No. 86 at 63–64.) Petitioner argues

that the actual import of the cross-examination was to directly challenge James Bryant’s

presence at the scene of the crime, thereby implying that Petitioner was not the

perpetrator, which was putatively inconsistent with trial counsel’s sentencing-phase

theory of remorse. (See ECF No. 89 at 6–7.)

       At the end of the cross-examination, trial counsel asked Mr. Deaton, “did you

identify the Defendant as a big man?” (ECF No. 69-4 at 231.) After receiving an affirmative

response from Mr. Deaton, trial counsel next asked, “but you didn’t identify him as James

Nathaniel Bryant; is that correct?” (Id.) Mr. Deaton responded, “No, sir.” (Id.) At the PCR

hearing, trial counsel explained that he asked these questions in an attempt to show that

Mr. Deaton had not actually seen as much as he claimed and had exaggerated his

testimony. (See ECF No. 69-12 at 70.) The Court agrees with the Magistrate Judge’s

conclusion that this cross-examination falls short of demonstrating that the PCR Court

was unreasonable in finding that the trial counsel’s strategy at the guilt phase was to show

inconsistencies in the State’s evidence where possible, and ultimately to hold the State

to its burden of proof beyond a reasonable doubt. The objection is overruled.

       Fifth, Petitioner objects to the finding that “Petitioner failed to demonstrate that the



                                             55
PCR [C]ourt’s ruling was unreasonable, because the PCR [C]ourt did not find that

counsel’s guilt and innocence phase presentations were consistent, it found that they

were ‘not inconsistent.’” (ECF No. 89 at 7 (citing ECF No. 86 at 66).) Petitioner does not

explain this one-sentence objection further. The relevant portion of the Magistrate Judge’s

Report highlights an important distinction and demonstrates sound reasoning with which

the Court agrees. (See ECF No. 86 at 65–66 (stating, “Petitioner’s argument is based on

a mischaracterization of the PCR [C]ourt’s findings—the PCR [C]ourt did not find trial

counsel’s strategies to be consistent; it found they were not inconsistent”).) The objection

is overruled.

       Sixth, Petitioner objects to the Magistrate Judge’s invocation of the clear and

convincing evidence standard set forth in 28 U.S.C. § 2254(e)(1) in finding that Petitioner

failed to show the PCR Court’s factual determinations were unreasonable. (ECF No. 89

at 7–8.) Without legal support, Petitioner argues, “By its terms, that section describes the

burden of proof borne by a petitioner at a hearing when he is presenting new evidence

not heard by the state court on the claim.” (Id. at 7.) Petitioner asserts that the Magistrate

Judge was “bound to review the reasonableness of the district court’s factual

determinations ‘in light of the evidence presented in the State court proceeding’ per the

express terms of 28 U.S.C. § 2254(d)(2).” (Id. at 7–8.)

       Section 2254(e)(1) states:

       In a proceeding instituted by an application for a writ of habeas corpus by a
       person in custody pursuant to the judgment of a State court, a determination
       of a factual issue made by a State court shall be presumed to be correct.
       The applicant shall have the burden of rebutting the presumption of
       correctness by clear and convincing evidence.

28 U.S.C. § 2254(e)(1). It is unclear why Petitioner asserts that this provision, “by its



                                             56
terms,” only applies in habeas proceedings where a petitioner is presenting new evidence

at a hearing. However, to the extent the clear and convincing evidence standard is

somehow incompatible with, or mutually exclusive with, the reasonableness analysis set

forth in § 2254(d)(2)–to be clear, the Court makes no such declaration—the Court would

note that its conclusions regarding the merits of Petitioner’s various assertions that the

PCR Court’s findings of fact were unreasonable would remain the same. The objection is

overruled.

      Finally, Petitioner objects to the Magistrate Judge’s conclusion that the PCR Court

did not unreasonably apply existing Supreme Court precedent, which requires that

defense counsel in a capital case must consider the guilt and penalty phases in

conjunction when determining how best to proceed with trial strategy. (ECF No. 89 at 8

(citing Florida v. Nixon, 543 U.S. 175, 192 (2004).) This objection is general and

conclusory, and fails to point the Court to any specific error in the Magistrate Judge’s

reasoning. The objection is overruled, the Report is adopted as to Ground Four, and

Ground Four is denied and dismissed with prejudice.

      D. Ground Six

      In Ground Six, Petitioner alleges he was denied the effective assistance of counsel

when trial counsel acquiesced in the introduction of evidence relevant to an arbitrary

factor during the sentencing phase of the trial. (ECF No. 65 at 15–16.) Here, Petitioner

refers to the introduction of prison conditions evidence during the sentencing phase. The

PCR Court found that trial counsel was not deficient for introducing evidence of prison

conditions, and then failing to object when the solicitor cross-examined sentencing

witnesses on this evidence after the door had been opened, stating:



                                           57
              This Court finds that Applicant’s counsel was not deficient in raising
      issues of conditions of confinement. This trial occurred after Kelly v. South
      Carolina, 534 U.S. 246 (2002), but before State v. Bowman, 366 S.C. 485,
      623 S.E.2d 378 (2005), State v. Burkhart, 371 S.C. 482, 640 S.E.2d 450
      (2007), and prior to its own direct appeal State v. Bryant, 372 S.C. 305, 642
      S.E.2d 582 (2007). The Kelly decision caused the state General Assembly
      to pass a law requiring life without parole to be charged in all death penalty
      cases. The Bowman decision held that prison conditions are not relevant to
      the question of whether a defendant should be sentenced to death and are
      inappropriate in the penalty phase of a capital case. After Bowman, [the]
      South Carolina Supreme Court held in Burkhart that it was reversible error
      for the solicitor to introduce the conditions evidence.
              As noted previously, the Bowman and Burkhart decisions were not
      law at the time of this trial. It is clear that Strickland does not require counsel
      to anticipate changes in the [sic] developments in the law, and thus counsel
      is not required to have foreseen the State Supreme Court would
      subsequently call conditions evidence arbitrary. Therefore, this Court finds
      that given the time period and the then existing laws, the trial counsel was
      not deficient in presenting conditions evidence.
              Applicant further contends that trial counsel was deficient in failing to
      object to testimony elicited by the state that focused on [sic] the jury’s
      attention on irrelevant information, i.e. the conditions of the prison. Given
      the state of the law when this trial took place, applicant’s counsel was
      correct that they would not have had a valid objection to the solicitor’s
      limited responsive questioning. See State v. Plath, 281 S.C. 1, 313 S.E.2d
      619 (1984) (holding that once the defense entered evidence about prison
      conditions, the State was allowed to submit evidence that life imprisonment
      was not the total abyss which the defendant portrayed it to be).

(ECF No. 69-15 at 50–51.)

      In her Report, the Magistrate Judge discussed at length the South Carolina

Supreme Court’s decision in Bowman v. State, 809 S.E.2d 232 (S.C. 2018) (“Bowman

II”), which was published after the PCR Court’s decision in Petitioner’s case, and which

considered an ineffective assistance claim substantially similar to the claim raised in

Ground Six. The Report explains:

      In Bowman II, the court described Bowman’s claim as one “that trial counsel
      was deficient in failing to object to the State’s cross-examination of prison-




                                              58
        adaptability expert James Aiken[,]”13 where “Aiken’s testimony transitioned
        from a discussion of prison adaptability into one about general prison
        conditions . . . .” 809 S.E.2d at 234, 238. Bowman’s trial counsel had
        testified that he elicited testimony from Aiken that Bowman “was not going
        to a ‘kiddy camp’ and that he would not be ‘mollycoddled’ [as] a strategic
        choice, and counsel acknowledged that he expected the solicitor to respond
        with questions about some of the less harsh conditions of confinement.” Id.
        at 244. The solicitor did, in fact, elicit testimony from Aiken that prisoners
        could play basketball and exercise on their own and that they had access
        to libraries, movies, television, and other recreational activities. Id. at 238–
        39. The South Carolina Supreme Court discussed at length “the unique
        distinction South Carolina jurisprudence has drawn between evidence of
        prison adaptability, which [the court has] held is relevant and admissible,
        and evidence of general prison conditions, which [the court has] held is not.”
        Id. at 241. Bowman’s trial, like Petitioner’s trial, occurred after Plath and
        Kelly v. South Carolina, 534 U.S. 246 (2002) but before the cases declaring
        evidence of prison conditions to be arbitrary under state law. Id. at 244.

(ECF No. 86 at 80–81.) The South Carolina Supreme Court stated, in Bowman II, that

Bowman’s counsel’s performance was not deficient and denied post-conviction relief,

stating:

        By myopically considering our state’s nuanced and unique distinction
        between prison adaptability and general prison condition evidence, it might
        appear a finding of deficient representation is warranted.[FN] While we
        acknowledge that a close question is presented, in light of the state of the
        law at the time of Petitioner’s trial and the narrowly tailored scope of the
        prison conditions evidence elicited, we find there is evidence in the record
        to support the PCR court’s finding. There is evidence that counsel
        articulated a valid reason for employing this strategy, and because the
        State’s response was proportional and confined to the topics to which
        counsel had opened the door, we affirm the finding that counsel was not
        deficient in failing to object to the State’s line of questioning.

        FN. We reiterate that the prison adaptability versus general prison condition
        distinction is a creation of state law and is not mandated by the Eighth
        Amendment or other constitutional provision.

Bowman II, 809 S.E.2d at 244 (citations omitted).



13
  James Aiken also testified as a prison-adaptability expert for the defense at the sentencing phase of
Petitioner’s trial. His testimony in Petitioner’s case, along with the “prison conditions” testimony of other
defense mitigation witnesses, is subject to a challenge similar to that which was raised in Bowman II.

                                                    59
       Petitioner first objects to the Magistrate Judge’s conclusion that he did not offer a

case in which the Supreme Court found trial counsel deficient for presenting or

acquiescing to conditions of confinement evidence, nor did he offer a case that prison

conditions evidence is unconstitutional in the sentencing phase of a capital case. (ECF

No. 89 at 12–13.) Petitioner reiterates his citations to California v. Brown, 479 U.S. 538,

541 (1987), and Lockett v. Ohio, 438 U.S. 586, 604 (1978), which stand for the general

proposition that a “capital defendant generally must be allowed to introduce any relevant

mitigating evidence regarding his character or record and any of the circumstances of the

offense.” Brown, 479 U.S. at 541 (quotation marks and citations omitted). The Court

agrees with the Magistrate Judge that Petitioner has not shown any well-established

federal law that holds the introduction of prison conditions evidence to be ineffective

assistance, or a freestanding constitutional violation in the penalty phase of a capital case.

The objection is overruled.

       Petitioner next objects that, regardless of the South Carolina Supreme Court’s

statement in Bowman II, that “the prison adaptability versus general prison condition

distinction is a creation of state law and is not mandated by the Eighth Amendment or

other constitutional provision,” 809 S.E.2d at 244, n.7, prison conditions evidence is,

nonetheless, an arbitrary factor that should not have been considered by the jury, and its

introduction constituted ineffective assistance. (See ECF No. 89 at 13–14.) At the time of

Petitioner’s trial, South Carolina law had not yet called conditions of confinement evidence

an arbitrary factor. The PCR Court was right to note that “Strickland does not require

counsel to anticipate changes in . . . the law, and thus counsel is not required to have

foreseen the State Supreme Court would subsequently call conditions evidence arbitrary.”



                                             60
(ECF No. 69-15 at 50–51.) Accordingly, the objection is overruled.

       Finally, Petitioner objects to “[Report]’s finding that the PCR [C]ourt’s order

appropriately addressed the prejudice inquiry.” (ECF No. 89 at 14.) However, as already

indicated, the PCR Court found that trial counsel was not deficient in introducing the

prison conditions evidence and in acquiescing to limited cross-examination once the

defense opened the door. There was no need for the PCR Court to reach the prejudice

prong of the Strickland inquiry under these circumstances. In sum, the Court finds that

the PCR Court’s ruling with regard to Ground Six did not involve an unreasonable

application of clearly established federal law, nor was it based on an unreasonable

determination of the facts. Therefore, the objection is overruled, the Report is adopted as

to Ground Six, and Ground Six is denied and dismissed with prejudice.

       E. Ground Eight

       In Ground Eight, Petitioner alleges he was denied the effective assistance of

counsel when trial counsel failed to object to the solicitor’s elicitation of evidence

regarding a rumored escape attempt by prisoners on death row that did not involve

Petitioner. (ECF No. 65 at 20–21.) During the sentencing phase of Petitioner’s trial, the

defense offered the testimony of institutional Chaplain Derward Van Bebber, in order to

show that Petitioner demonstrated a sincere religious commitment during his pretrial

incarceration. (ECF No. 69-8 at 47–48.) On cross-examination, the solicitor asked a

question about the death row Easter service on April 18, 2003 being cancelled, to which

Chaplain Van Bebber responded, “Yes, sir, it was. To my understanding it was cancelled

because there was a rumor there was going to be an attempted escape; and so, the

warden canceled that Easter sunrise service.” (Id. at 52.) The solicitor then asked a few



                                            61
follow up questions, in response to which Chaplain Van Bebber clarified that the rumored

escape attempt was from death row, but that it did not necessarily involve the inmates

that were going to the worship service. (Id. at 52–53.) On redirect examination, Chaplain

Van Bebber testified that he was never suspicious that Petitioner had an ulterior motive

for attending worship services, that “when he came to worship service he was always

attentive” (in contrast to inmates who had motivations other than religious conviction for

attending), and that there were many rumors in prison not all of which he took seriously.

(Id. at 63–64.)

       The PCR Court denied Petitioner’s claim that trial counsel was ineffective for failing

to object to the testimony regarding a rumored escape attempt, stating:

       Trial counsel was not deficient in failing to object to statements made by a
       witness about an alleged planned escape that did not implicate the
       Applicant. Trial counsel reasoned there was no harm because the witness
       quickly explained the escape evidence did not implicate Applicant.
       Furthermore, there was no prejudice in failing to object to information about
       the planned escape because of the egregious nature of this offense.
       Therefore, this Court finds the trial counsel was not ineffective in failing to
       object to testimony about an alleged planned escape not implicating the
       Applicant.

(ECF No. 69-15 at 53.) The Magistrate Judge concluded that there is support in the record

for the PCR Court’s factual findings (see ECF Nos. 69-11 at 243–45; 69-12 at 9–12

(setting forth assistant trial counsel’s PCR testimony on this matter)), and that the PCR

Court’s application of Strickland, finding neither deficiency nor prejudice with respect to

trial counsel’s representation as to the escape attempt evidence, was not improper. (ECF

No. 86 at 89–91.) The Court agrees.

       First, Petitioner objects by arguing that the Report demands more than what the

law requires when it faults Petitioner for failing to point to a Supreme Court Case that



                                             62
addresses the improper introduction of evidence related to escape. (ECF No. 89 at 18.)

Yet again, Petitioner cites the general rule from Brown and Lockett, that relevant

mitigation evidence in capital sentencing proceedings is that evidence which pertains to

the accused’s character, his record, or the circumstances of the offense. (See supra at

60.) Petitioner argues that the admission of Chaplain Van Bebber’s testimony regarding

the escape plan introduced an arbitrary factor into the proceeding, and was therefore

constitutionally improper. (ECF No. 89 at 18.)

       The Court finds that the evidence in question pertained to a very limited line of

questions, in which Chaplain Van Bebber called the potential escape plan a “rumor,” and

stated he was “not sure who was involved in that.” (See ECF No. 69-8 at 52–53.) There

was no insinuation that Petitioner was involved, or would be involved in such an escape

attempt. The solicitor did not reference the matter during his closing argument. While

irrelevant to the jury’s deliberations during the sentencing phase, the brief mention of a

rumor that an unidentified inmate(s) had planned an escape from death row, in order to

explain why the Easter sunrise service itemized on Petitioner’s religious services

attendance record was cancelled, is not of constitutional magnitude such that trial

counsel’s failure to object was deficient under Strickland. Therefore, the PCR Court was

not unreasonable in finding that trial counsel was not deficient. The objection lacks merit

and is overruled.

       Second, Petitioner objects to the Magistrate Judge’s conclusion that the solicitor’s

cross-examination regarding the rumored escape plan was “legitimately related to the

Solicitor’s cross-examination of Van Bebber on the motives of prisoners attending his

worship services, a concept on which trial counsel had questioned Van Bebber.” (ECF



                                            63
No. 86 at 90.) Petitioner argues that the introduction of possible escape plans of death

row inmates into his capital sentencing proceeding was highly inflammatory, improper,

and arbitrary. (ECF No. 89 at 18–19 (citing Brooks v. Francis, 716 F.2d 780 (11th Cir.

1983); Hance v. Zant, 696 F.2d 950 (11th Cir. 1983)).)

       The cases cited by Petitioner in support of this objection are worlds apart from the

“escape plan” evidence presented at Petitioner’s trial. In the pre-AEDPA case of Brooks,

the Eleventh Circuit vacated a habeas petitioner’s death sentence due to gross

prosecutorial misconduct in appealing to jurors’ fears that the defendant might escape,

inviting jurors to use the death penalty as a solution to crime in the streets, and appealing

to the patriotism of jurors by likening a vote for the death penalty to the task of young

military servicemen sent overseas to kill enemy soldiers. 716 F.2d at 788–89. The

prosecutor’s sentencing argument in Brooks appeared to be modeled on the sentencing

argument in Hance, even using the same examples and turns of phrase, and the Eleventh

Circuit based its finding of prosecutorial misconduct largely upon its reasoning and

analysis in Hance. See id.

       In Hance, the Eleventh Circuit held that the prosecutor’s “fervent appeals to the

fears and emotions of an already aroused jury was error of constitutional dimension.” 696

F.2d at 951. The court noted that the prosecutor “tried to convince the jury that no one

could feel save with [the defendant] in prison, close to one’s home and family.” Id. at 952.

The prosecutor even made a direct parallel between the famous escape, two years

earlier, of James Earl Ray from Brushy Mountain State Penitentiary in Tennessee, and

the defendant’s likelihood of escape, stating that if Ray escaped from what “was thought

to be the most secure cell in the most secure prison in the United States. Why can’t this



                                             64
man escape from the Harris County Work Camp, or from Reidsville, for that matter?” Id.

Whether the Magistrate Judge was or was not correct to note that the solicitor’s questions

regarding the rumored escape attempt were legitimately related to his cross-examination

of Chaplain Van Bebber is beside the point. These cases have no bearing on the brief

mention of a rumored escape plan unconnected to Petitioner at his sentencing hearing.

Accordingly, the objection is overruled, the Report is adopted as to Ground Eight, and

Ground Eight is denied and dismissed with prejudice.

       F. Analysis of the Procedurally-Barred Grounds: Five, Seven, and Nine

       Petitioner concedes that the ineffective assistance of trial counsel claims raised in

Grounds Five, Seven, and Nine were procedurally defaulted. (ECF No. 78 at 35, 46, 65.)

In order to satisfy the exception set forth in Martinez v. Ryan, 566 U.S. 1 (2012), and

obtain federal habeas review of the defaulted claims, Petitioner must establish that PCR

counsel’s failure to present those claims was itself ineffective assistance. Petitioner must

then show that the underlying claims of ineffective assistance of trial counsel are

substantial. The Magistrate Judge concluded that Petitioner has not met this burden as

to Grounds Five, Seven, or Nine, that the procedural default of those grounds has not

been overcome, and that summary judgment should be granted accordingly. (ECF No.

86 at 93–94.)

       As an initial matter, the Magistrate Judge found that Petitioner failed to present any

evidence regarding PCR counsel’s recognition of, investigation of, or decision-making

regarding any of the underlying Strickland claims. (Id. at 94.) Thus, in asserting that PCR

counsel were deficient and that he was prejudiced as a result, Petitioner “[e]ssentially. . .

argues that there can be no strategic reason for PCR counsel’s alleged errors.” (Id.)



                                             65
Accounting for the strong presumption that PCR counsel’s performance was reasonable,

the Magistrate Judge reasoned that Petitioner has not satisfied his burden under

Martinez. (Id. at 94–95 (citing Burt v. Titlow, 571 U.S. 12, 17 (2013) (“It should go without

saying that the absence of evidence cannot overcome the ‘strong presumption that

counsel’s conduct [fell] within the wide range of reasonable professional assistance.’”

(modification in original) (quoting Strickland, 466 U.S. at 689))).) The Court agrees.

       Petitioner objects to the Report’s “determination that the deficient performance of

PCR counsel was not plain from the record,” stating simply, “[t]here can be no valid

strategy for failing to raise a valid claim.” (ECF No. 89 at 22.) He rejects the notion of

“winnowing” issues in PCR proceedings, and asserts that “eliminating what Petitioner has

now demonstrated are valid claims, would be per se deficiency in a capital case.” (Id.)

With respect, this objection is unresponsive to the Magistrate Judge’s cogent explanation

of how Petitioner failed to meet his burden under Martinez. The objection is conclusory

and is overruled.

              1. Ground Five

       In Ground Five, Petitioner alleges he was denied the right to effective assistance

of counsel when trial counsel unreasonably failed to object properly to the solicitor’s

alleged use of peremptory challenges on the basis of race in violation of Batson. (ECF

No. 65 at 14.) The record shows that trial counsel challenged the State’s peremptory

strikes of four black females (ECF No. 69-4 at 153–54); the solicitor gave explanations

for his use of peremptory strikes (id. at 154–61); the trial judge found the solicitor’s stated

reasons to be racially neutral and encouraged, indeed ordered, the defense to take extra

time to see if they could show the solicitor’s reasons to be mere pretext (id. at 161–64);



                                              66
upon returning from a recess, trial counsel indicated that he had no argument to make as

to pretext (id. at 165); Petitioner confirmed to the trial court that he had spoken with trial

counsel and agreed with trial counsel’s position (id. at 165–66); whereupon, the trial court

denied the Batson motion (id. at 166). Petitioner contends that trial counsel, by declining

to argue that the solicitor’s justifications for the peremptory strikes were pretextual,

unreasonably failed to complete a meritorious Batson objection. (ECF No. 89 at 9.)

       After extensive analysis of the trial record and the relevant law, the Magistrate

Judge concluded that Petitioner failed to show substantial deficiency or prejudice as to

his Ground Five claim, and that the procedural bar should stand. (See ECF No. 86 at 95–

108.) Petitioner raises a number of objections to this section of the Report, most of which

are conclusory, or amount to simple disagreement with the Magistrate Judge, and do not

require in depth treatment here. (See ECF No. 89 at 9–12.)

       The gravamen of Petitioner’s claim in Ground Five is that trial counsel was deficient

by failing to understand and make an informed decision about the third-step of a Batson

challenge—a showing of pretext—and that Petitioner suffered prejudice when trial

counsel failed to make a comparative juror analysis between Juror 247, a black female

who was struck by the State, and Juror 123, a white female who was seated on the jury.

(See ECF No. 78 at 26–34.) With respect to the prejudice prong, Petitioner objects, inter

alia, to the Magistrate Judge’s “speculat[ion] that the reason the [s]olicitor retained the

white juror, despite her extensive religion-based hesitation about the death penalty and

struck the black one, who expressed almost none, was the ‘pause’ the black juror had

about signing the death verdict.” (ECF No. 89 at 11.) Petitioner further objects to the

Magistrate Judge’s reasoning: “It could be argued that Juror 247 expressed greater



                                             67
hesitation since her hesitation was related to a critical part of the jury’s process in

recommending death, as compared to Juror 123’s more general musings on the propriety

of the death penalty.” (See ECF No. 86 at 106.)

       The Magistrate Judge’s reasoning and conclusions in this regard were by no

means “speculative.” As she duly noted in the Report, after Juror 247 had been found

qualified, the solicitor stated:

       [I]n regard to [Juror 247] she was qualified. I would like the record to note
       that when she was asked about signing the death penalty form that she
       hesitated for what I perceived as being a fairly long period of time. I just
       state that for the record in case there’s some issue if she’s struck.

(ECF No. 69-3 at 105 (emphasis added).) Here, the solicitor was referring to Juror 247’s

response to the trial judge’s questions about signing the verdict form:

       Q: Okay, now once again could you, depending again on the facts and
       circumstances and the mitigating and aggravating circumstances and the
       law that I charged you, could you sign a verdict form that would sentence a
       Defendant to death, which in South Carolina is by lethal injection or
       electrocution?
       A: To death, I don’t know.
       Q: Okay.
       A: That’s kind of tough.

(Id. at 95.) Petitioner’s ex post disagreement with the solicitor’s evaluation of Juror 247’s

demeanor on the basis of a cold reading of the trial transcript is insufficient to undermine

the Magistrate Judge’s lucid analysis. After de novo review of the relevant portions of the

record, the Court finds the Magistrate Judge’s determinations to be sound, and the Report

evinces no error. (Id.) Accordingly, the objections are overruled, the Report is adopted as

to Ground Five, and the Court grants summary judgment as to Ground Five.

               2. Ground Seven

       In Ground Seven, Petitioner alleges he was denied the right to effective assistance



                                             68
of counsel when trial counsel unreasonably failed to object to improper comments in the

solicitor’s closing arguments. (ECF No. 65 at 18.) Petitioner challenges two arguments

made by the solicitor. First, he asserts that the solicitor advanced an argument that

impaired the jury’s ability to consider mitigating evidence, specifically:

        Now, I will concede that James Bryant maybe didn’t have an ideal
        upbringing, but ladies and gentlemen, nobody is brought up by Ward and
        June Cleaver. They’re not brought up by Bill Cosby. That’s fiction.
        Everybody, everybody has something in their background that shouldn’t
        have happened, something about the way they were raised, something
        about their parents, but consider this, and this is important, where is the
        connection between whatever problem he had being raised by his father
        who drank too much and who tried to exert discipline on his children, what
        is the connection between that which occurred back up until the time he
        leaves home at 17 or something and his murder of a law enforcement over
        a decade later? Has anybody gotten up here and said because of this he
        did that? It’s just not there. There’s no connection. What he did he did of his
        own free will and accord because he wanted to. You all hadn’t heard about
        any kind of mental problem that he’s got that would cause him to do this.
        It’s not there. He chose to drive a car knowing he had no driver’s license.
        He chose to run a stop sign while he was driving that car with no driver’s
        license. He chose to resist arrest when Officer Lyden tried to put him under
        arrest for doing exactly what he had been doing wrong and he knew it. He
        knew he had no license. He knew the stop sign was there and he didn’t—
        he didn’t stop.

(ECF No. 69-9 at 127–28 (emphasis added).)14 Second, Petitioner avers that the solicitor

capitalized on inadmissible evidence regarding conditions of confinement and improperly

compared the victim’s death to the prospect of Petitioner’s life in prison:

        First of all you’ve got three meals a day supervised by a dietician. You’ve
        got medical and dental care for whatever goes wrong for the rest of your
        life. You get your clothing given to you. You can work or not work at your
        discretion. If you work you get paid. If you don’t feel like working there’s 12
        hours of television you can watch a day. You have a canteen you can go to.
        Your family can send you money or you can work and get that money. You
        can go to the canteen. You can buy cigarettes, candy, Coca-Cola, potato
        chips, snacks, whatever you want. You get tired of eating you can to go [sic]
        the library and you can read a book or two. You can get your walk-man,

14
  Petitioner challenges the italicized portion of the solicitor’s argument as being improper. (See ECF No.
65 at 18.) The remainder of the quotation is provided for context.

                                                   69
        listen to whatever music you want to listen to, go to a movie. They’ve got an
        athletic director there, you know, maybe you’re tired of reading, don’t want
        to work, “Let’s go play handball. Let’s play softball.” They’ve got intramural
        teams, you know, “Here’s our dorm we can play your dorm, you know, let’s
        play a game here.” They’ve got an athletic director supervising all that, and
        in the meantime Corporal Dennis Lyden is in his grave and that’s why life in
        prison is not an acceptable alternative punishment to the death penalty in
        this case.

(ECF No. 69-9 at 129–30.) The Magistrate Judge concluded that Petitioner had not made

a substantial showing that trial counsel was deficient in failing to object to portions of the

State’s closing argument (ECF No. 86 at 110–12), nor had Petitioner made a substantial

showing that he was prejudiced in that the result of the proceeding would have been

different if trial counsel had objected (Id. at 112–16.) Therefore, the Magistrate Judge

found that Petitioner could not overcome the procedural default of Ground Seven. (Id. at

116.)

        With respect to the prejudice prong, the Magistrate Judge took issue with

Petitioner’s characterization of the solicitor’s argument regarding Petitioner’s personal

background. Rather than interpreting the argument as an instruction to the jury to

disregard mitigating evidence unless they found a nexus between that evidence and the

crime, the Magistrate Judge concluded that the argument was part of the solicitor’s

contention that Petitioner murdered the victim of his own free well. (Id. at 113 (citing

United States v. Rodriguez, 581 F.3d 775, 799 (8th Cir. 2009)).) The undersigned agrees

that the argument was not improper in the first instance. The Magistrate Judge further

found, “[i]t is not clear that the [s]olicitor’s reference to [the victim’s] future in a grave as

compared to Petitioner’s future in prison was improper.” (Id. at 114 (citing United States

v. Umaña, 750 F.3d 320, 353 (4th Cir. 2014) (“We do not believe that it was error, much

less plain error, for the prosecutor to have compared Umaña’s potential prison sentence

                                               70
with the plight of the victims.”)).) While it is not impossible for this type of argument by a

prosecutor to stray into impermissible territory, the solicitor’s argument at issue here was

not improper and represents “‘the sort of thrust and parry in which attorneys typically

engage in the course of their last chance to persuade a jury.’” Umaña, 750 F.3d at 353

(quoting United States v. Runyon, 707 F.3d 475, 513 (4th Cir. 2013)).

       As is the case with Petitioner’s objections regarding Ground Five, most of the

objections raised with respect to Ground Seven are conclusory, or amount to simple

disagreement with the Magistrate Judge. (See ECF No. 89 at 14–17.) However, the Court

will specifically address Petitioner’s assertion that the Report “overlooks the fact that just

a month prior to Petitioner’s trial, the South Carolina Supreme Court had found counsel

ineffective for failing to object to [a prosecutor’s argument comparing the worthiness of

the defendant’s life to that of the victim].” (See id. at 16–17 (citing Hall v. Catoe, 601

S.E.2d 335 (S.C. 2004)).) Hall is distinguishable. In that case, the South Carolina

Supreme Court held that Hall’s counsel’s failure to object to the following statement

“allowed the solicitor to charge the jury with an arbitrary, misconceived sentencing

analysis, violating Hall’s right to due process”:

       I am talking about values, because a jury verdict is a statement of values.
       And I am not talking about dollars and cents as far as what the [lives of the
       two girls were] worth, but nevertheless it is a question of values. What are
       the lives of these two girls worth? Are they worth the life of this man, the
       psychopath, this killer who stabs and stabs and kills, and rapes and kidnaps.

Hall, 601 S.E.2d at 339. The prosecutor’s argument in Hall was impermissible because it

encouraged the jury to make comparative judgments about the worth of a defendant’s life

as against the worth of the lives of his victims. See id. at 362–63 (declining to extend the

previous decision of Humphries v. State, 570 S.E.2d 160, 168 (S.C. 2002), where the



                                             71
court held that a solicitor comparing the lives of a criminal defendant with that of the victim

was permissible victim impact evidence). In the instant case, the solicitor’s cursory

reference to the victim lying in his grave does not invoke the same kind of direct

comparison of worth that the court found problematic in Hall.

       After de novo review, the Court finds Petitioner’s objections insufficient to displace

the sound reasoning and conclusions of the Magistrate Judge regarding Ground Seven.

Petitioner has not satisfied the requirements of Martinez to excuse the procedural default

of this claim. Accordingly, the objections are overruled, the Report is adopted as to

Ground Seven, and the Court grants summary judgment as to Ground Seven.

              3. Ground Nine

       In Ground Nine, Petitioner alleges he was denied the right to effective assistance

of counsel when trial counsel failed to object to the trial court’s erroneous definition of

mitigating evidence. (ECF No. 65 at 22.) Here, Petitioner challenges a portion of the trial

judge’s instruction to the jury regarding non-statutory mitigation evidence: “Okay, these

non-statutory mitigating circumstances, as I indicated, are not by statute, but is [sic] one

which the Defendant claims serves the same purpose, that is to reduce the degree of his

guilt of the offense.” (ECF No. 69-9 at 175–76.) Petitioner contends that this instruction

was a misstatement of the law because, “There is no requirement that non-statutory

mitigating circumstances demonstrate any link between mitigating evidence and the

crime, much less prove that it reduces the extent of [Petitioner’s] legal culpability, which

has by definition already been decided in the guilt phase.” (ECF No. 78 at 62.)

       The Magistrate Judge concluded that, when considered in context of the entire jury

charge, the particular portion that Petitioner challenges was not erroneous. (ECF No. 86



                                              72
at 116–17.) Immediately prior to the challenged portion of the charge, the trial judge

stated:

       Now, mitigating circumstances is [sic] neither justification nor excuse for the
       murder. It simply lessens the degree of one’s guilt, that is it makes them
       less blame-worthy or less culpable. You may consider any non-statutory
       mitigating circumstances and you may also consider the statutory mitigating
       circumstances that has [sic] been listed for you, that is that the Defendant
       has no significant history of prior criminal convictions involving the use of
       violence against another person. Now, these non-statutory mitigating
       circumstances are not listed on this form. They’re not required to be, just
       the statutory mitigating circumstances.

(ECF No. 69-9 at 175.) Moreover, the trial judge instructed the jury that they could

“sentence the Defendant to life in prison without parole for any reason or for no reason at

all. This is what has been traditionally referred to as a recommendation of mercy . . . .”

(Id. at 176.) The Magistrate Judge discussed a South Carolina Supreme Court decision,

wherein the court considered an almost identical jury charge regarding mitigating

circumstances and held that the defense counsel was not ineffective for failing to object

to the charge. (See ECF No. 86 at 117–19, n.24–25 (citing Sigmon v. State, 742 S.E.2d

394, 401–02 (S.C. 2013)).) Finally, the Magistrate Judge found that where there was no

error in the trial court’s jury instructions, trial counsel had no reason to object, that

Petitioner failed to make a substantial showing as to either prong of Strickland, and that

Petitioner had not overcome the procedural default of his claim in Ground Nine. (Id. at

119–20.)

       Petitioner objects, arguing that defining mitigation as a factor that reduces “the

degree of guilt” is simply incorrect, and this erroneous definition was not cured by the trial

judge’s other statements in context. (See ECF No. 89 at 19–20.) Petitioner further argues

that the Magistrate Judge’s citation to Sigmon v. State is inapposite because the court in



                                             73
that case considered “whether a similar instruction improperly differentiated between

statutory and non-statutory mitigating circumstances in a way that made the jury think

that statutory mitigation should carry more weight.” (Id. at 20.)

       With respect, while it is true that the issue raised in Sigmon was phrased in slightly

different fashion—namely, whether “trial counsel was ineffective for failing to object to the

trial court’s instructions on non-statutory mitigating circumstances because the charge

disparaged the legitimacy of this type of evidence,” 742 S.E.2d at 401 (emphasis

added)—the language of the jury charge was nearly identical to the charge at issue here,

and the South Carolina Supreme Court’s analysis was right on point to the arguments

that Petitioner has raised in support of his claim. See id. (“Sigmon argues the instructions

improperly narrowed the evidence the jury would consider in mitigation to factors relating

specifically to the crime, to the exclusion of other evidence presented, such as Sigmon’s

adaptability to prison life, acceptance of responsibility for his actions, and remorse for the

crimes.” (emphasis added)). Moreover, the Sigmon court reasoned that the language

challenged by the defendant should not be analyzed in isolation, but in the context of the

jury charge as a whole, which instructed the jury that they could consider:

       whether the defendant should be sentenced to life imprisonment for any
       reason, or for no reason at all. . . . In other words you may choose a
       sentence of life imprisonment if you find a statutory or non-statutory
       mitigating circumstance, or you may choose a sentence of life imprisonment
       as an act of mercy.

Id. at 401–02. Again, this contextual language is substantially similar to the trial judge’s

instruction in the instant case. The Court finds that the Sigmon decision is highly relevant

to the viability of Petitioner’s challenge to the jury charge in this case, and militates toward

a finding that trial counsel was not ineffective for failing to object. Accordingly, the Court



                                              74
overrules Petitioner’s objections, adopts the Report as to Ground Nine, and grants

summary judgment as to Ground Nine.

                                     CONCLUSION

       In light of the foregoing analysis, the Court overrules Petitioner’s objections with

respect to Grounds Four through Nine of the amended petition, ACCEPTS the Magistrate

Judge’s Report as to Grounds Four through Nine, sustains Petitioner’s objections with

respect to Grounds One and Two of the amended petition, and REJECTS the Report as

to Grounds One and Two. (ECF No. 86.) Grounds Three and Ten are DISMISSED as

moot, having been expressly abandoned by Petitioner. Therefore, the Court GRANTS

Respondents’ motion for summary judgment as to Grounds Four through Nine, and

DENIES the motion as to Grounds One and Two. (ECF No. 73.) Consequently, the Court

GRANTS Petitioner’s amended petition for writ of habeas corpus as to Grounds One and

Two (ECF No. 65), and VACATES his death sentence. The Court suggests that a

resentencing trial in State court occur within sixty (60) days or as soon as practical

thereafter.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

March 19, 2019
Charleston, South Carolina




                                            75
